REPÚBLICA DE MOÇAMBIQUE

MINISTÉRIO DOS RECURSOS MINERAIS

CONTRATO MINEIRO

ENTRE

O ESTADO REPRESENTADO PELO MINISTÉRIO DOS RECURSOS MINERAIS

E

MINAS MOATIZE, LDA.

MAPUTO, 3 DE ABRIL DE 2013

a
ÍNDICE

PREÂMBULO

ÂMBITO

DEFINIÇÕES E INTERPRETAÇÃO

REPRESENTAÇÕES E GARANTIAS

CONCESSÃO DE DIREITOS DE PROSPECÇÃO E PESQUISA E DIREITOS
DE MINERAÇÃO

ÁREA DO CONTRATO

DURAÇÃO E FASES DO CONTRATO

FASE DE PROSPECÇÃO E PESQUISA E ESTUDO DE VIABILIDADE
FASE DE DESENVOLVIMENTO

FASE DE EXPLORAÇÃO MINEIRA

FASE DA RECUPERAÇÃO E ENCERRAMENTO

DISPOSIÇÕES CAPACITANTES

DIREITOS E OBRIGAÇÕES DAS PARTES

MÉTODO DE OPERAÇÃO

FINANCIAMENTO

QUESTÕES FISCAIS

OFERTA DE PARTICIPAÇÃO SOCIAL A ENTIDADES NACIONAIS
REGIME CÂMBIAL

EMPREGO DE PESSOAL

DESENVOLVIMENTO COMUNITÁRIO

INFORMAÇÃO, DADOS DOS MINERAIS, E RELATÓRIOS
VENDAS E VALOR DAS DO PRODUTO MINEIRO

BENS E EQUIPAMENTOS

INFRA-ESTRUTURAS E ACESSO PÚBLICO

AMBIENTE, REABILITAÇÃO E PROTECÇÃO CONTRA PERDAS E
DESPERDÍCIOS

CONFIDENCIALIDADE

FORÇA MAIOR

CESSÃO DE POSIÇÃO CONTRACTUAL

TÉRMINO

RESOLUÇÃO DE DISPUTAS

EXPROPRIAÇÃO

LEI APLICÁVEL E FÓRUM

DISPOSIÇÕES GERAIS

NOTIFICAÇÕES

ANTI-CORRUPÇÃO

LÍNGUA

ANEXO A. Área do contrato
ANEXO B. Resolução do conselho de administração do concessionário mineiro
O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, representado no presente acto
pela Ministra dos Recursos Minerais (MIREM), Esperança Laurinda Francisco Nhiuane

Bias com endereço na Avenida Fernão Magalhães, 1º Andar n.º 34, em Maputo (doravante

designado por “Governo”),

MINAS MOATIZE, LIMITADA, sociedade comercial constituída na República de
Moçambique, com sede na Avenida 24 de Julho, n.º 2096, 5º andar, Cidade de Maputo,
Moçambique, registada na Conservatória do Registo das Entidades Legais, sob o número
100123290, representada neste acto por Ricardo Ferrão José e Rowan Karstel, na qualidade

de Director Executivo e Director, respectivamente, doravante designada por (“Concessionário

Mineiro”),
E

A EMPRESA MOÇAMBICANA DE EXPLORAÇÃO MINEIRA, abreviadamente
designada EMEM, S.A., empresa criada pelo Decreto nº 29/2009, de 29 de Junho, registada
junto da Entidade de Registo das Entidades Legais sob o nº 100142 562, com Sede no Bairro
Central, Avenida 24 de Julho nº 1895, representada neste acto por Víctor Manuel Zacarias
na qualidade de Presidente do Conselho de Administraçao e Mário Fernandes Marques, na

qualidade de Administrador.
PREÂMBULO

CONSIDERANDO QUE, os recursos naturais situados no solo e no subsolo, nas águas
interiores no mar territorial, plataforma continental e na zona económica exclusiva da
República de Moçambique são propriedade do Estado, nos termos do disposto no artigo 98 da

Constituição da República de Moçambique;
CONSIDERANDO QUE, o Governo, através do Ministério dos Recursos Minerais

(doravante designado por «MIREM») pretende promover a prospecção e pesquisa,

desenvolvimento e exploração dos recursos minerais no País, através do emprego de

ta
CONSIDERANDO QUE, a Lei de Minas confere ao Governo a competência para celebrar

contratos mineiros;

CONSIDERANDO QUE, o Conselho de Ministras aprovou o presente Contrato e

autorizou o Ministra dos Recursos Minerais, para, em representação do Governo a celebrar o

mesmo;

CONSIDERANDO QUE, o Concessionário Mineiro pretende realizar prospecção e
pesquisa e exploração mineira na Área do Contrato e dispõe dos recursos financeiros, da
competência e conhecimento técnicos necessários para desenvolver as Operações Mineiras

descritas no presente Contrato;

CONSIDERANDO QUE, o Concessionário Mineiro pretende obter o direito exclusivo para
a realização de Operações Mineiras na Área do Contrato;

CONSIDERANDO QUE, o Governo e o Concessionário Mineiro pretendem estabelecer

um regime investimento transparente que reflicta os seguintes princípios complementares:

(1) o Governo espera obter contribuições reais para o crescimento económico do País e o

bem-estar social do povo moçambicano através de Operações Mineiras sob a sua soberania

nacional, e
(2) o Concessionário Mineiro espera obter o retorno do seu investimento;

ASSIM, em consequência das premissas, dos acordos mútuos e dos termos e condições

doravante estabelecidos, o Governo e o Concessionário Mineiro estipulam e acordam o

seguinte:
(b) qualquer sociedade na qual o Concessionário Mineiro detenha pelo menos 5% (cinco
por cento) das acções ou da propriedade; ou
(c) uma sociedade associada a uma Associada do Concessionário Mineiro nos termos

descritos nas alíneas a) ou b); ou
(d) uma sociedade que seja directa ou indirectamente controlada pelo Concessionário

Mineiro, ou que controla o Concessionário Mineiro ou que esteja sob um controlo
comum com o Concessionário Mineiro, ou

(e) um sócio ou proprietário ou grupo de sócios ou proprietários do Concessionário
Mineiro ou de uma Associada; ou

(f) um indivíduo ou grupo de indivíduos empregados do Concessionário Mineiro ou de

uma Associada.

Para efeitos do disposto na alínea d) acima, “controlo” significa o poder susceptível de ser
exercido, directa ou indirectamente, para dirigir ou controlar a orientação da administração de
uma sociedade e inclui o direito de exercer o controlo ou poder para adquirir controlo directo
ou indirecto sobre o negócio do Concessionário Mineiro e o poder para adquirir pelo menos

50% (cinquenta por cento) do capital social ou do direito de voto.

“Capacidade Instalada ” significa a capacidade instalada das Operações de Processamento
proposta pelo Concessionário Mineiro e aprovada pelo MIREM, a qual constitui a base da

Produção Comercial.

"Concessão Mineira" significa o título mineiro nº 1163C atribuído ao Concessionário

Mineiro nos termos e condições da Lei de Minas para exploração de Recursos Minerais.

"Concessionário Mineiro " significa, Minas Moatize, Limitada, incluindo os seus sucessores
ou outra pessoa, natural ou legal, a quem tenha sido cedido, total ou parcialmente, a sua

posição contratual, nos termos dispostos no presente Contrato.

“Contrato” significa, quando usado como substantivo, este contrato e todos os seus anexos e
q >

quaisquer modificações e emendas efectuados em qualquer momento nos termos do presente

contrato.

PA
“Coal-to-Liquids” significa a produção de um combustível líquido produzido por meio do

Processo de Fischer-Tropsch utilizando como base o carvão e outros.

"Dados Minerais" significa os registos dos furos e mapas, incluindo secções de perfurações,
fotografias aéreas e imagens satélites, fitas magnéticas, amostras e duplicados de amostras, bem
como toda a informação geológica, geoquímica, geofísica e outra, incluindo interpretações e
análises preparadas ou obtidas pela ou para o Concessionário Mineiro no decurso das

Operações de Prospecção e Pesquisa, do Desenvolvimento e das Operações Mineiras.

“Data Efectiva” significa a data em que o Tribunal Administrativo emite o seu visto no

Contrato.

“Desenvolvimento” significa as operações de pesquisa e preparação do depósito de Minério
para as Operações de Mineração e para as Operações de Processamento, incluindo o início da
construção e colocação em funcionamento das infra-estruturas necessárias, incluindo as Infra-
estruturas Fora da Área do Contrato e outras instalações relacionadas (incluindo, mas não
limitado, a perfurações para delinear o depósito, vias de acesso, decapagem, tratamento,
moagem, processamento, produção, refinação, transporte, comunicações e infra-estruturas

eléctricas e outras instalações).

"Dia" significa o período de 24 (vinte e quatro) horas consecutivas que se inicia e termina à

meia-noite.

«Despesas de Exploração e Desenvolvimento» significam despesas acumuladas

relacionadas com Operações de Prospecção e Pesquisa e Desenvolvimento.

“Dia de Calendário” significa Dias consecutivos sem ajustamentos para feriados, férias ou

outra interrupção.

“Director Nacional de Minas” significa o Director Nacional de Minas da DNM.

.
“DNM” significa a Direcção Nacional de Minas ou seus sucessores, e suas unidades e

serviços.

"Estado" significa o Governo da República de Moçambique, bem como qualquer instituição e

órgão seu.

“Estudo de Impacto Ambiental” significa um estudo de impacto ambiental nos termos

definidos no Regulamento Ambiental para a Actividade Mineira.

“Estudo de Viabilidade” significa o estudo de viabilidade elaborado pelo Concessionário

Mineiro de acordo com a Cláusula 7.3 contendo a informação exigida nos termos da Cláusula

Rode

“Exploração Mineira” significa as operações e trabalhos relacionados com a Prospecção e
Pesquisa, Extracção, Tratamento e Processamento dos Recursos Minerais, incluindo a sua
utilização técnica e económica, bem como as actividades necessárias ou relacionadas com o

Desenvolvimento e Comercialização de Produtos Mineiros.

“Expropriação” significa qualquer nacionalização, expropriação ou outra tomada de posse
pelo Governo, ou qualquer medida ou medidas que, individual ou conjuntamente, tenham um

efeito equiparado.
“Força Maior” tem o significado que lhe é dado na Cláusula 26.1.

“Governo” significa o Governo de Moçambique e as suas divisões administrativas, e todos os
funcionários que dentro das suas atribuições conduzam as funções do Governo ou exerçam a

sua autoridade relativamente ao território de Moçambique.

“Incumprimento" significa a violação de qualquer disposição substantiva do presente

k

Contrato, da Lei Aplicável ou da Concessão Mineira relativa à Área do Contrato.
«Infra-estrutura Fora da Área» - significa as infra-estruturas essenciais às Operações

Mineiras, mas situadas fora da Área do Contrato, incluindo as infra-estruturas ferroviárias e

portuárias.

"Lei Aplicável" significa a Lei de Minas e outros instrumentos legislativos, incluindo
leis, decretos, regulamentos, despachos normativos, resoluções, posturas, avisos e outras
normas cuja observância é obrigatória em Moçambique, desde que tenham sido publicados no

Boletim da República, em vigor no momento em que são invocados.
"Lei de Minas" significa a Lei n.º 14/2002, de 26 de Junho.

“Minério” significa o Recurso Mineral a partir do qual o Produto Mineiro pode ser objecto de

mineração ou processamento com fim lucrativo.

“Ministra” e “Ministério” significa o Ministra dos Recursos Minerais e o Ministério dos

Recursos Minerais, respectivamente, ou qualquer sucessor na jurisdição dos mesmos.

“MIREM” significa o Ministério dos Recursos Minerais, ou seus sucessores, e todos os seus

órgãos e serviços.
"Moçambique" significa a República de Moçambique.

“Notificação” significa, quando usado como substantivo, a notificação entregue de acordo
com o disposto na Cláusula 33 do presente Contrato e, quando usado como verbo, o acto de

notificar de acordo com o disposto na Cláusula 33 do presente Contrato.

"Operações de Processamento" significa as operações e trabalhos realizados no decurso da
Exploração Mineira de forma a obter o Produto Mineiro Comercial o qual inclui tratamento,
concentração, beneficiação, lavagem ou separação de outras substâncias minerais quer como

extraídas ou como previamente sujeitas a tratamento em conformidade com o estabelecido na

Lei de Minas e no presente Contrato.
“Produção Comercial” significa produzir anualmente na área da Concessão Mineira não
menos de 20% (vinte por cento) da Capacidade Instalada da mina, ou no caso em que as
Operações Mineiras consistam somente em Operações de Processamento, não menos de 20%

(vinte por cento) da Capacidade Instalada da(s) planta(s) de processamento.

"Produto Mineiro" significa o Minério/Recurso Mineral extraído da terra na Área do
Contrato, que seja susceptível de ser vendido após o tratamento ou as Operações de

Processamento.

“Programa de Controlo de Situação de Risco e Emergência” significa o conjunto de
procedimentos para os diferentes riscos de acidentes da actividade, onde são incluídas as

causas, consequências, frequência ou probabilidade, medidas de prevenção e de redução dos

riscos.

“Programa de Gestão Ambiental” significa a documentação constituída pelo conjunto de
métodos e procedimentos para atingir os objectivos e as metas ambientais, englobando ainda o
programa de monitorização ambiental e o plano de encerramento da mina, incluindo os
aspectos sociais, económicos e culturais nos termos definidos no Regulamento Ambiental para

Actividade Mineira, aprovado pelo Decreto n.º 26/2004, de 20 de Agosto.

“Recurso Mineral” significa qualquer substância sólida, líquida ou gasosa formada na crusta
terrestre por fenómenos geológicos ou a ele ligados, excluindo metano derivado de carvão (coa!
bed methane), o petróleo bruto, gás natural ou outros hidrocarbonetos produzidos ou
susceptíveis de serem produzidos a partir do petróleo bruto ou gás natural, argilas e areias

betuminosas.

"Recursos" significa a ocorrência de um Recurso Mineral identificado no local a partir do qual

minerais valiosos e úteis podem ser recuperados.

“Regulamento Ambiental para a Actividade Mineira” significa o Regulamento aprovado
pelo Decreto n.º 26/2004, de 20 Agosto. j
“Operações de Prospecção e Pesquisa” significa as operações de descoberta, identificação,
determinação das características e avaliação do valor económico dos Recursos Minerais,
utilizando diferentes métodos de pesquisa geológicos, geoquímicos e geofísicos relacionados
com a estrutura geológica superficial e subterrânea, escavação, perfuração e sondagem, análise
das propriedades químicas e físicas dos Recursos Minerais e exame da viabilidade ambiental e

económica do desenvolvimento e exploração de um depósito de Recursos Minerais.

«Operações Mineiras» significam os trabalhos realizados no âmbito de qualquer Actividade

"Operador Mineiro" significa a pessoa, singular, colectiva ou sociedade, nacional ou
estrangeira, detentora do Título Mineiro ou autorização, ou pessoa por esta contratada para
levar a cabo operações de reconhecimento, prospecção e pesquisa, exploração mineira e

beneficiação.

“Parte” significa o Concessionário Mineiro ou o Governo, conforme o contexto, e “Partes”

significa ambos conjuntamente.

“Perito Independente” significa um perito independente nomeado nos termos da Cláusula

29,

"Pessoa" significa qualquer pessoa, natural ou legal, incluindo Concessionários Mineiros.

“Plano de Gestão Ambiental” significa o documento que contém a análise técnica e
científica da actividade mineira, bem como os objectivos ambientais, incluindo os aspectos
sociais, económicos e culturais, nos termos definidos no Regulamento Ambiental para a

Actividade Mineira, aprovado pelo Decreto n.º 26/2004, de 20 de Agosto.

“Plano de Produção Mineira” significa o plano submetido como parte do pedido da

Concessão Mineira de acordo com os requisitos estabelecidos na Lei de Minas.
"Regulamento da Lei de Minas” significa o Regulamento da Lei de Minas aprovado pelo
Decreto n.º 62/2006, de 26 de Dezembro.

"Relatórios" significa todos os relatórios exigidos nos termos da Lei de Minas, do
Regulamento da Lei de Minas, do Regulamento Ambiental de Actividade Mineira, da Lei
Aplicável ou do presente Contrato a serem submetidos pelo Concessionário Mineiro ao
MIREM, e qualquer relatório geológico, geofísico, técnico, financeiro, económico e de
comercialização, estudos, análises e interpretações preparados pelo Concessionário Mineiro

relacionados com a Área do Contrato ou para as Operações Mineiras.

"Situação de Incumprimento" significa a violação de qualquer disposição substantiva do
presente Contrato, da Lei Aplicável ou de qualquer Licença de Prospecção e Pesquisa ou

Concessão Mineira relativa à Área do Contrato.

"Subcontratado" significa qualquer pessoa, singular ou colectiva, nacional ou estrangeira, a
qual, ao abrigo de um contrato celebrado com o Concessionário Mineiro ou Operador Mineiro

presta qualquer serviço em relação com as Operações Mineiras nos termos do presente

Contrato.

"Terceiro" significa uma Pessoa que não é o Estado ou o Concessionário Mineiro, uma
Associada de qualquer Pessoa constituindo o Concessionário Mineiro, qualquer Operador
Mineiro ou Subcontratado.

“Título Mineiro” significa a Licença de Reconhecimento, Licença de Prospecção e Pesquisa,

Concessão Mineira e Certificado Mineiro ou qualquer um dos presentes títulos, consoante o

contexto em que a expressão «Título Mineiro» é usada.

“Trimestre” significa o período de 3 (três) meses consecutivos, os quais iniciam em 1 de
Janeiro, 1 de Abril, 1 de Julho e 1 de Outubro e terminam em 31 de Março, 30 de Junho, 30 de

Setembro e 31 de Dezembro, respectivamente.
“Utente da Terra” significa o indivíduo ou entidade que, em conformidade com a Lei de

“Terras e demais legislação aplicável, use ou ocupe a terra.

1.2 Interpretação. No presente Contrato, a não ser que o contexto indique o contrário:

(a) O singular inclui o plural, o masculino inclui o feminino, e vice-versa;

(b) A divisão do presente Contrato em cláusulas, números, alíneas e anexos, a inserção de
cabeçalhos e a inclusão do índice são unicamente para conveniência das referências, não
afectando a sua aplicação e interpretação. Excepto se indicado de outra forma, a referência a
um artigo, cláusula, número, alínea ou anexo deve ser entendida como referência a um artigo,
cláusula, número, alínea ou anexo do presente Contrato;

(c) a referência a quaisquer leis ou outra legislação inclui qualquer emenda, alteração, adição
ou legislação superveniente;

(d) excepto se de outra forma expressamente indicado, a referência a qualquer valor
monetário é referência a esse valor monetário em dólares dos Estados Unidos da América;

(e) se qualquer área é descrita no presente Contrato por meio de coordenadas geográficas e
por meio de esboço ou mapa, a área indicada por coordenadas geográficas deverá prevalecer,

em caso de qualquer inconsistência;
(£) | a referência a uma parte inclui os sucessores e cessionários autorizados; e
(g) os termos usados no presente Contrato que não estejam definidos têm o significado que

lhes é atribuído pela Lei de Minas.

1.3 Anexos. Cada anexo em apenso constitui parte integrante do presente Contrato.
CLÁUSULA 2 - ÂMBITO
21 Âmbito do Contrato. O presente Contrato Mineiro é celebrado entre o Governo da

República de Moçambique, representado pela Ministra dos Recursos Minerais e o

Concessionário Mineiro nos termos do artigo 25 da Lei de Minas.

22 Objecto do Contrato. O presente Contrato tem como objecto estabelecer: a) as
circunstâncias ou formas através das quais o Governo exercerá as competências que lhe são

conferidas nos termos da Lei de Minas e regulamentação complementar; b) os termos e

condições da Concessão Mineira; c) os direitos e as obrigações das Partes relativamente à Área
do Contrato; e d) os termos relativos à resolução de litígios emergentes do Contrato ou da

aplicação da Lei de Minas e dos regulamentos complementares.

2.3 Prevalência da Lei. O presente Contrato está sujeito às disposições da Lei Aplicável.

2.4 Operações Mineiras sujeitas a este Contrato. O presente Contrato é aplicável às Operações

Mineiras que se encontram na Área de Contrato.

2.5 Despesas mínimas. O Concessionário Mineiro obriga-se a realizar o investimento mínimo
estipulado em infra-estruturas e Desenvolvimento na Área do Contrato. As obrigações
estipuladas nesta cláusula vinculam o Concessionário Mineiro durante a validade deste
Contrato e caducam no seu término, por qualquer motivo, incluindo, mas não limitado a,

rescisão que resulte da decisão do Concessionário Mineiro de resolver este Contrato nos

termos da cláusula 28.

CLÁUSULA 3 - REPRESENTAÇÕES E GARANTIAS

3.1 Garantia geral. Cada uma das Partes representa e garante que tem plenos poderes e
autoridade para celebrar este Contrato e cumprir todas as suas obrigações, que este Contrato
constitui uma obrigação vinculativa e de cumprimento integral pelas Partes, e que todas as

aprovações necessárias para as Partes celcbrarem este Contrato de acordo com as leis nacionais

foram obtidas.

3.2 Representações e garantias do Concessionário Mineiro. O Concessionário Mineiro

representa e garante ao Governo, a partir da Data Efectiva deste Contrato e durante a sua

vigência, que:

(a) toda a informação fornecida pelo Concessionário Mineiro no pedido para celebrar este
Contrato estava livre de qualquer declaração ou omissão de factos intencional e material(ais);
(b) o Concessionário Mineiro é uma sociedade por quotas devidamente constituída e

registada sob as leis de Moçambique, com personalidade jurídica e com plenos podergs e
autoridade para dispor e operar as suas propriedades e para conduzir os seus negócios de
acordo com a lei de Moçambique. Não existem acções pendentes ou ameaças de dissolução,
liquidação, insolvência ou recuperação do Concessionário Mineiro, voluntária ou involuntária;
(c) O Concessionário Mineiro encontra-se registado no Registo de Entidades Legais de
Maputo, como uma sociedade de responsabilidade limitada, constituída à luz da lei
Moçambicana, com sede em Maputo, na Avenida 24 de Julho, n.º 2096, 5º andar, Cidade de
Maputo, Moçambique, registada na Conservatória das Entidades legais, sob o número
100123290 e é, titular da Concessão Mineira 1163C;

(d) o Concessionário Mineiro tem, ou tem acesso a, capacidade financeira, técnica e de gestão
necessárias para a realização pronta e efectiva das suas obrigações nos termos do presente
Contrato, com o entendimento de que deve atempadamente utilizar esses recursos sob a sua
supervisão para alcançar os objectivos das suas obrigações de trabalho;

(e) o Concessionário Mineiro tem plenos direitos e capacidade jurídica para executar,
outorgar e implementar o presente Contrato e as operações nele contempladas, de acordo com
Os seus termos;

(£) este Contrato é assinado e outorgado por um representante devidamente autorizado do
Concessionário Mineiro; e

(g) uma cópia da deliberação do Conselho de Administração do Concessionário Mineiro
autorizando o seu representante a celebrar o Contrato em representação do Concessionário

Mineiro encontra-se no Anexo B.

3.3 Representações e garantias do Governo. O Governo representa e garante ao

Concessionário Mineiro, a partir da Data Efectiva deste Contrato e durante a sua vigência, que:

(a) a Ministra é, para efeitos deste Contrato, a representante autorizada do Governo e está

mandatada para o outorgar nessa capacidade;

(b) após a aprovação deste Contrato pelo Conselho de Ministras, o Governo está vinculado
aos termos deste Contrato;

(c) não existem outros Títulos Mineiros, pedidos de Títulos Mineiros, reclamações, opções,
cessões de exploração, licenças, arrendamentos, contratos de operação ou outros ónus que
afectem a Área do Contrato ou os direitos do Concessionário Mineiro no âmbito deste

Contrato; o Governo não conhece quaisquer notificações, contestações ou outros

b
(a) Atribuir ao Concessionário Mineiro uma Concessão Mineira para realizar exploração
mineira na Área do Contrato pelo período solicitado, sujeito ao disposto na cláusula
4.5, baseado na vida económica do jazigo, mas não superior a 25 (vinte e cinco) anos,
desde que todos os requisitos aplicáveis da Lei de Minas e deste Contrato tenham sido
cumpridos;

(b) Sujeito ao Regime Fiscal aplicável na data da sua autorização, prorrogar, quantas vezes
seja necessário, a Concessão Mineira, para o período de prorrogação solicitado desde
que cada prorrogação não exceda 25 (vinte e cinco) anos e o Concessionário Mineiro
possa demonstrar cumulativamente o seguinte: i) a existência de minério suficiente que
demonstre viabilidade económica continuada das Operações Mineiras, ii) o

cumprimento das obrigações especificadas na Concessão Mineira e neste Contrato.

4.4 Indeferimento de Pedido de Concessão Mineira. Se o Ministra indeferir o pedido de

prorrogação da Concessão Mineira nos termos da Cláusula 4.3, o Concessionário Mineiro pode
recorrer a arbitragem, de acordo com o previsto na Cláusula 29 do presente contrato. Se o
resultado da arbitragem for que o Concessionário Mineiro reúne os requisitos especificados na
Lei de Minas e neste Contrato para a atribuição ou prorrogação da mesma Concessão Mineira,
o Ministra deverá conceder ao Concessionário Mineiro a Concessão Mineira ou a sua
prorrogação no prazo de quarenta e cinco (45) Dias de Calendário a partir da data de tal

decisão do árbitro.

45 Dimensões da Área da Concessão Mineira. A Área da Concessão Mineira não deverá

exceder a área máxima especificada nas cláusulas 5.1 e 5.5.1.

4.6 Direito exclusivo de uso da terra. O Concessionário Mineiro terá o direito de uso e

aproveitamento exclusivo da terra e beneficiará de toda e qualquer porção de terra dentro da
Área da Concessão Mineira, sujeito à aquisição do título de uso e aproveitamento da terra e à
aquisição e extinção de direitos de Terceiros mediante o pagamento de compensação e/ou

reassentamento de acordo com a Lei Aplicável e este Contrato.

4.7 Gás metano derivado de carvão. Para efeitos do presente Contrato, as Partes acordam que

o Concessionário Mineiro terá direito de preferência sobre a extracção do gás metano derivado
procedimentos ou causas judiciais pendentes ou ameaçadas relativamente à Área do Contrato;
e, em toda a Área do Contrato não existem áreas vedadas à Actividade Mineira nos termos da
Lei Aplicável;

(d) o Governo determinou antes da celebração deste Contrato que o Concessionário Mineiro
dispõe de todas as qualificações e nenhuma das desqualificações, conforme definidas pela Lei
de Minas, para que lhe seja concedida uma Concessão Mineira; e

(e) à celebração, outorga e implementação deste Contrato e dos seus termos não viola
nenhuma lei, regulamento ou ordem de qualquer autoridade governamental, ministério ou
agência ou qualquer tribunal Moçambicano.

34 As Partes devem agir para efectivar o Contrato. Sujeito à Lei Aplicável, cada uma das

Partes concorda em celebrar e outorgar todos os instrumentos e praticar todos os actos

convenientes ou necessários para dar eficácia ao disposto no presente Contrato.

3.5 As Partes devem agir em boa-fé. Cada uma das Partes compromete-se a cumprir os

termos e condições do presente Contrato de acordo com as regras de boa vontade e de boa-fé

recíprocas.

CLÁUSULA 4 - CONCESSÃO DE DIREITOS DE PROSPECÇÃO E PESQUISA E

DEM RAÇÃO

41 Direitos exclusivos aos Títulos Mineiros. O Concessionário Mineiro terá o direito exclusivo

de requerer e de lhe ser atribuída uma Concessão Mineira. O Governo não irá emitir nenhum

Título Mineiro ou contrato mineiro na Área do Contrato sem ter obtido o consentimento por

escrito do Concessionário Mineiro.

4.2 Para afastar dúvidas, o Concessionário Mineiro tem o direito exclusivo de continuar com as

Operações de Prospecção e Pesquisa na Área do Contrato com vista a expandir e/ou ampliar a

Produção Comercial.

4.3 Atribuição de Concessão Mineira. Mediante a submissão, pelo Concessionário Mineiro, de
um pedido completo e válido de acordo com o disposto na Lei de Minas, o Ministra concorda:
de carvão que venha a detectar na Área do Contrato, contanto que sempre sujeito a negociação

de um outro contrato 20 abrigo da Lei Aplicável.

CLÁUSULA 5 - ÁREA DO CONTRATO
51 Área máxima da Concessão Mineira. A Área do Contrato não deverá exceder o número de

unidades cadastrais que corresponda ao Anexo A, incluindo qualquer alargamento concedido

nos termos deste Contrato.

5.2 Área, Forma e Localização da Área da Concessão Mineira. A Área da Concessão Mineira
consiste em toda a área dentro dos limites geralmente descritos e mostrados no mapa

topográfico que constitui a Secção 1 do Anexo A e cujas coordenadas e unidades cadastrais

estão explicitamente definidas na Secção 2 do Anexo A.

5.3 Levantamento Topográfico e Demarcação. O Concessionário Mineiro é obrigado a

demarcar e colocar marcos na Área da Concessão Mineira, dentro da Área do Contrato, a
menos que os marcos possam constituir um perigo, interferir com outras actividades já
aprovadas ou que estejam localizados dentro de um curso de água ou que sejam de outra forma

fisicamente difíceis de colocar.

5.4 Abandono da Área de Concessão Mineira.

5.4.1 Decisão de Abandono da Área da Concessão Mineira. O Concessionário Mineiro pode, a
qualquer momento durante o prazo da Concessão Mineira, incluindo qualquer uma das suas
prorrogações, abandonar parte ou a totalidade da Área de Concessão Mineira. A área
remanescente da Concessão Mineira deverá consistir de unidades cadastrais que sejam

contíguas ou tenham pelo menos um lado em comum e não devem incluir unidades cadastrais

dispersas ou que estejam ligadas apenas por um vértice.

5.4.2 Abandono pode resultar em Área do Contrato não contígua. É permitido tornar a Área

do Contrato em duas ou mais áreas não contíguas como resultado do abandono.
5.43 Abandono da totalidade da Área do Contrato deverá resultar no término do Contrato. De
acordo com e sujeito à Lei de Minas, o Concessionário Mineiro pode, a qualquer momento da
vigência deste Contrato, abandonar a totalidade da Área do Contrato através do abandono de
todas as áreas da Concessão Mineira. Desde que se encontrem cumpridas pelo Concessionário
Mineiro todas as obrigações previstas na Lei de Minas, o MIREM deverá aprovar o abandono

e iniciar o término deste Contrato nos termos da Cláusula 28.

5.4.4 Data efectiva do abandono. Sujeito ao cumprimento do previsto neste artigo 5 e na Lei
de Minas, o abandono da área produzirá efeitos a partir da data estabelecida na Notificação ao

Concessionário Mineiro, a qual não deverá ser inferior a 90 dias nem superior a 180 (cento e

oitenta) dias, conforme estabelecido na Lei de Minas.

5.4.5 Efeitos do abandono. Quando o abandono de qualquer área tenha lugar de acordo com o

previsto nas cláusulas 5.4.1 ou 5.4.3 a área abandonada deverá cessar de ser parte integrante da
Área do Contrato e o Concessionário Mineiro será isento das suas obrigações sem contudo

afectar nenhuma obrigação na qual tenha incorrido antes do abandono. Qualquer abandono

será anotado no mapa e os limites descritos no Anexo À.

5.51 Dimensões máximas da Área da Concessão Mineira. Qualquer Área de Concessão

Mineira concedida ao Concessionário Mineiro dentro da Área do Contrato, incluindo qualquer
alargamento da área, deverá corresponder à área necessária para a realização das Operações

Mineiras.

5.5.2 Alargamento da Área da Concessão Mineira. De acordo com a Lei de Minas, o

Concessionário Mineiro pode solicitar ao MIREM o alargamento da área sujeita à Concessão
Mineira, e o MIREM deverá conceder o alatgamento de qualquer Área da Concessão Mineira
dentro da Área do Contrato quando o Concessionário Mineiro possa demonstrar que a área
requerida:

(a) está disponível; e

(b) é indispensável como parte integrante das Operações Mineiras; ou h
(c) contém Recursos Minerais; e

(d) a Área da Concessão Mineira alargada não excederá a área máxima especificada na cláusula
5.5.1; é

(e) o Concessionário Mineiro não está em situação de incumprimento nas suas obrigações

decorrentes da Concessão Mineira e do presente Contrato.

Na eventualidade de as Partes não concordarem na necessidade do alargamento da área como
parte integrante das Operações Mineiras, ou no facto de a área solicitada conter Recursos
Minerais que justifiquem a extensão da área, qualquer das Partes pode remeter o assunto em
litígio para determinação, de acordo com a Cláusula 29, por um Perito Independente. Se o
Perito Independente determinar que o Concessionário Mineiro reúne os requisitos
especificados neste número, o MIREM deverá conceder ao Concessionário Mineiro o
alargamento da Área da Concessão Mineira que o Perito Independente determinar que seja
razoável no prazo de quinze (15) Dias de Calendário a contar da data de Notificação de tal

decisão pelo Perito Independente.

5.5.3 O Concessionário Mineir e pedir o alargamento da Área da Concessão Mineira e da
Área do Contrato. Quando quaisquer depósitos de Minérios, descobertos pelo Concessionário
Mineiro no decurso das Operações Mineiras na Concessão Mineira, possuam potencial de
Produto Mineiro e se estendam numa área contígua para além dos limites da Área do Contrato,
ou quando um alargamento da Área do Contrato possa proporcionar uma operação mais
segura e eficiente, o Concessionário Mineiro poderá solicitar ao MIREM a aprovação do
alargamento da Área da Concessão Mineira e da Área do Contrato por forma a incluir a
totalidade da área de tais depósitos de Recursos Minerais. Desde que tal alargamento não
afecte os direitos de qualquer outra Pessoa em relação à Área do Contrato, a Área da
Concessão Mineira não exceda a área máxima especificada na Cláusula 5.5.1 e os pré-requisitos
da Lei de Minas estejam satisfeitos, o MIREM deverá deferir tal pedido, estando as áreas
objecto do alargamento sujeitas aos mesmos termos e condições das áreas existentes antes do
alargamento. Quando o pedido para o alargamento da área seja deferido, a Área do Contrato
incluirá a área em causa e o Anexo B será emendado de acordo com a autorização. Na
eventualidade de disputa entre as Partes em relação aos limites, extensão ou localização da área,

qualquer das Partes pode submeter a determinação dos limites da nova Área da Concessão

Mineira e da nova Área do Contrato, de acordo com a Cláusula 29, a um Perito Independente.
Se o Perito Independente determinar que os depósitos dos Recursos Minerais contêm
potencial de Produto Mineiro descoberto pelo Concessionário Mineiro no decurso de
Operações Mineiras na Concessão Mineira e que se estenda para além dos limites da Área do
Contrato e se o Concessionário Mineiro tiver cumprido os requisitos especificados pela Lei de
Minas no concernente à concessão do alargamento da Área da Concessão Mineira, o MIREM
deverá conceder o alargamento da Área do Contrato determinado como razoável pelo Perito

Independente dentro de (15 quinze) Dias de Calendário após tal determinação.

CLÁUSULA 6 - DURAÇÃO E FASES DO CONTRATO

6.1 Duração do Contrato. Este Contrato terá início na Data Efectiva e cessará quando as

condições estabelecidas na Cláusula 28.1 forem satisfeitas.

6.2 Fases do Contrato. Este Contrato é válido para as fases de viabilidade, operacional e de

recuperação e encerramento das Operações Mineiras.

6.3 on! últi fases ao mesmo tempo. O Concessionário Mineiro

pode realizar actividades de prospecção e pesquisa, de viabilidade, Desenvolvimento,
Operações Mineiras e reclamação e encerramento simultaneamente em diferentes áreas da

Área do Contrato, desde que a Concessão Mineira tenha sido previamente obtida e seja válida.

LÁ! — FA! IDADE

ineiro deve informar o MIREM da descoberta. O Concessionário
Mineiro deve, sem prejuízo do disposto neste Contrato em matéria de confidencialidade,
informar logo que possível, o Director Nacional de Minas da descoberta, da indicação ou da
ocorrência de depósitos de Minério, descrevendo a localização e as características da

descoberta.

2.2 Início do Estudo de Viabilidade Económica. Após confirmar a descoberta económica e

comercialmente viável de depósito de Minério na Área do Contrato, o Concessionário Mineiro

À
deverá preparar como parte de qualquer pedido para uma Concessão Mineira, um Estudo de

Viabilidade, incluindo um Plano de Exploração Mineira, descrevendo o seu programa de

desenvolvimento e produção.

7.3 Conteúdo do Estudo de Viabilidade. As Partes reconhecem que o conteúdo do Estudo de

Viabilidade dependerá das características do Produto Mineiro, do jazigo do Minério, da
localização física do jazigo do Minério, e outros factores que não podem ser conhecidos no
momento da Data Efectiva do presente Contrato. Contudo, as Partes acordam que, a
necessidade do Estudo de Viabilidade, que sirva de suporte para o pedido pelo Concessionário
Mineiro de uma Concessão Mineira na Área do Contrato, estará satisfeito se o Estudo de
Viabilidade, redigido na língua portuguesa, contiver o seguinte:

(a) um plano de lavra, incluindo todas as informações especificadas no Regulamento da Lei

de Minas e necessárias para um plano de produção mineira e a informação seguinte:

() detalhes do depósito do Minério, incluindo as reservas provadas, estimadas e inferidas,
as características físicas e químicas, mineralógicas e técnicas dos minerais;

(i) concepção do local da mina mostrando a previsão aproximada da localização da mina e
das demais instalações da mina incluindo poços, galerias, infra-estruturas, escombreiras,
represas, entulhos, aterros, edifícios, unidades de moagem, tratamento e
processamento, furos e poços de água, acomodação de trabalhadores, oficinas e outros
edifícios dutante os primeiros 10 (dez) Anos Civis de Mineração;

(iii) o cronograma das operações;

(iv) a data provável do início do Desenvolvimento;

(º) a data provável do início da Produção Comercial;

(vi) a Capacidade Instalada da operação, e a quantidade anual estimada do Produto Mineiro
a ser produzido;

(vii) descrição detalhada dos métodos prováveis de Mineração a serem usados nos
primeiros 10 (dez) Anos Civis de Mineração;

(viii) no caso de mineração subterrânea, a descrição da rocha de cobertura o depósito,
declives temporários e fixos das paredes da mina e da terra superficial,

(ix) no caso de mina a céu aberto, uma indicação da localização da represa para os

depósitos dos desperdícios;
(x) descrição do transporte, ventilação, iluminação, drenagem e questões de risco e de
segurança;

(xi) descrição dos sistemas locais de abastecimento de água, energia e necessidades infra-
estruturais e de materiais;

(xii) descrição dos métodos a serem usados para a beneficiação ou processamento do
Minério bruto em Produto Mineiro e a descrição de qualquer perigo que tais métodos
possam representar para os trabalhadores e para o público;

(xiii) descrição das infra-estruturas necessárias para a Exploração Mineira;

(xiv) proposta preliminar para medidas anti-poluição, protecção ambiental, medidas de
restauração e reabilitação dos solos, incluindo vegetação, bem como propostas visando
a minimização dos efeitos de mineração nas águas superficiais e subterrâneas
localizadas na Área do Contrato e em áreas adjacentes;

(xv) identificação dos riscos de segurança e saúde para as pessoas envolvidas na Mineração
ou na Pesquisa e Prospecção e para o público em geral, e as propostas de controle ou
eliminação desses riscos;

(xvi) descrição dos explosivos e dos químicos e substâncias perigosos que serão usados na
Mineração, e como estes serão transportados, manuseados, usados e armazenados;

(vii) necessidades de mão-de-obra qualificada e não qualificada;

(xviii) outra informação que o Concessionário Mineiro considere relevante;

(b) descrição do(s) Produto(s) Mineiro(s) provável(eis) de ser produzido(s) e vendido(s), c
como o Concessionário Mineiro pretende comercializar ou vender o Produto Mineiro;

(c) descrição de qualquer plano de venda do Produto Mineiro para Associadas e uma
descrição de como o Concessionário Mineiro vai assegurar que os preços de venda e
quaisquer comissões e taxas associadas de cada encomenda vendida a Associadas serão
efectuados numa base justa do mercado;

(d) descrição de como o Concessionário Mineiro prevê financiar o desenvolvimento da mina;

(e) descrição de qualquer plano de financiamento por meio de empréstimos de uma
Associada incluindo uma descrição detalhada de como o Concessionário Mineiro vai
assegurar que os termos e condições de cada empréstimo incluindo o período de
pagamento, taxas de juros, e outras taxas não são mais do que seriam se os fundos fossem

obtidos de outras fontes não associadas;
(£) estudos económicos da renda e custos projectados da mineração, incluindo vendas anuais,
rendimento, custos de capital e custos operacionais, amortização e outras deduções,
lucros, fluxo da caixa, ano de início de retorno do investimento e taxa interna de retorno
anual;

(g) descrição dos planos de compra de bens e serviços a Associadas e uma descrição
detalhada de como o Concessionário Mineiro pretende assegurar que os preços e
quaisquer comissões e taxas associadas de cada encomenda vendida a Associadas serão
efectuados numa base justa do mercado;

(b) um plano sumarizado de como o Concessionário Mineiro pretende cumprir as
necessidades de emprego e formação do pessoal de acordo com a Cláusula 18;

(i) descrição de como o Concessionário Mineiro tenciona cumprir o estabelecido na Cláusula

13.3.5 sobre a compra de bens e serviços.

CLÁUSULA 8 - FASE DE DESENVOLVIMENTO

ubmissão e aprovação Mineira. O Concessionário Mineiro fará
um pedido da Concessão Mineira dentro da Área do Contrato e o processamento e à

aprovação de tal pedido serão efectuados de acordo com a Lei de Minas.

8.2 O Ministra aprovará uma Capacidade Instalada razoável. O Concessionário Mineiro

especificará no seu Plano de Produção Mineira, apresentado como suporte ao seu pedido de
Concessão Mineira, a Capacidade Instalada da operação planeada, que possa ser por fases, e O
Ministra aprovará a Capacidade Instalada proposta se for razoável. Se o Ministra, consideradas
as citcunstâncias relevantes, considerar que a Capacidade Instalada não é razoável porque
materialmente inadequada, Notificará o Concessionário Mineiro, expressando as razões para a
sua reprovação e o Concessionário Mineiro poderá apresentar uma proposta revista. Se a
proposta revista for novamente reprovada, o Concessionário Mineiro pode submeter a questão
da razoabilidade da Capacidade Instalada a um Perito Independente, nos termos estabelecidos

na Cláusula 29. Se o Perito Independente determinar que a Capacidade Instalada é razoável, a

proposta da Capacidade Instalada será aprovada.
é-condições da e envolvimento. O Concessionário Mineiro iniciará o

Desenvolvimento dentro da Área do Contrato desde que tenha:

(a) obtida uma Concessão Mineira na área aonde a Mineração será desenvolvida;

(b) iniciado o processo de aquisição do título do direito de uso e aproveitamento da terra
provisório ou definitivo na área aonde a Mineração será desenvolvida;

(c) obtido uma licença ambiental e a aprovação do Programa de Gestão Ambiental de acordo
com o disposto na Cláusula 24.4;

(d) obtido do Ministra a aprovação da Capacidade Instalada das Operações Mineiras realizada
ao abrigo da Concessão Mineira dessa área;

(e) iniciado as negociações para a celebração de um Acordo de Desenvolvimento da
Comunidade de acordo com o disposto na Cláusula 19.3;

(£) onde seja necessário para as Operações Mineiras iniciais, todos os direitos de uso e
aproveitamento da terra que pertençam a Terceiros na Área do Contrato, tenham sido
extintos, através do pagamento ou depósito a favor de Terceiros das compensações

devidas e as pessoas reassentadas; e
apresentado a Notificação de início do Desenvolvimento ao MIREM, especificando a data

(g

em que pretende começar e incluindo um Relatório sobre o plano dos trabalhos, uma
cópia da Concessão Mineira, uma cópia do pedido do direito de uso e aproveitamento da
terra, provisório ou definitivo, uma cópia da licença ambiental, uma cópia do Acordo de

Desenvolvimento da Comunidade, se disponíveis.

8.4 Obrigação de trabalho na fase de Desenvolvimento. O Concessionário Mineiro deve

começar o Desenvolvimento no prazo de 24 (vinte e quatro) meses a contar da data da

emissão da licença ambiental ou da autorização de uso e aproveitamento da terra (inclusive em
relação a qualquer Infra-estrutura Fora da Área a ser construída pela ou em benefício da
Concessionária Mineira), qualquer que seja a última a ser atribuída. O Concessionário Mineiro
despenderá um investimento mínimo de US$10,000,000 (Dez milhões de dólares) em infra-
estruturas e Desenvolvimento no decurso do período de três anos a partir da data da última
licença ou autorização a ser atribuída. As obrigações do Concessionário Mineiro no âmbito

destas Cláusulas terminam com a resolução deste Contrato ou a extinção da Concessão
Mineira por qualquer motivo, incluindo, mas não limitado, a decisão pelo Concessionário

Mineiro de resolução deste Contrato conforme estipulado na Cláusula 28.

8.5 ncessionário Mineiro Notificará o Director Nacional de Minas que a despesa foi
realizada. Após cumprimento pelo Concessionário Mineiro das obrigações estabelecidas nos

termos das Cláusulas 7.3.1 e 8.4 sobre a despesa, aquele Notificará o Director Nacional de

Minas e anexará à Notificação uma cópia do Relatório de despesa cumulativa preparado de

acordo com o disposto na Cláusula 20.6.

8.6 O Director Nacional de Minas Notificará o Concessionário Mineiro sobre o cumprimento
da obrigação da despesa. No prazo de 45 (quarenta e cinco) Dias de Calendário a contar da
recepção da Notificação apresentada pelo Concessionário Mineito, de acordo com o disposto

na Cláusula 8.5, o Director Nacional de Minas Notificará o Concessionário Mineiro sobre o

cumprimento da despesa nos termos do disposto nas Cláusulas 7.3.1 e 8.4 e, caso considere
que a obrigação não tenha sido cumprida, indicará os respectivos motivos pelos quais a
obrigação de despesa não está satisfeita. Se o Director Nacional das Minas não der o aviso

dentro do prazo referido, a obrigação de cumprimento da despesa deve ser considerada como

não tendo sido satisfeita.

8.6.1 Se o Ditector Nacional de Minas Notificar o Concessionário Mineiro que a obrigação da
despesa nos termos da Cláusula 7.3.1 e 8.4 não tiver sido cumprida, o Concessionário Mineiro
pode, conforme o caso, emendar o Relatório da despesa cumulativa ou submeter a questão da

satisfação da obrigação da despesa nos termos da Cláusula 731 e 84 a um Perito

Independente nos termos do disposto na Cláusula 29.

8.6.2 Se o Perito Independente determinar que a obrigação da despesa nos termos da Cláusula

7.31 e 8.4 foi satisfeita, o cumprimento da obrigação da despesa será considerada aprovada

nos termos deste Contrato.
aprovará tal Capacidade Instalada revista se for razoável, levando em consideração a
capacidade de transporte disponível ao Concessionário Mineiro. Se a aprovação do pedido da
revisão da Capacidade Instalada não for concedida ou for indeferida no prazo de 45 (quarenta
e cinco) Dias de Calendário, a contar da data de entrega do pedido pelo Concessionário
Mineiro à Ministra, o concessionário concorda que a aprovação não foi concedida. Se,
consideradas as circunstâncias relevantes, o Ministra considerar que a Capacidade Instalada
revista não é razoável porque materialmente inadequada, deverá informar o Concessionário
Mineiro no prazo de 30 (trinta) Dias de Calendário a contar da data da entrega do pedido,
explicitando o fundamento do seu despacho e as emendas adequadas e razoáveis ao Plano de
Produção Mineira, Capacidade Instalada e/ou orçamento. O Concessionário Mineiro poderá
apresentar uma nova proposta revista da Capacidade Instalada. Se tal alteração à Capacidade
Instalada não for aprovada, o Concessionário Mineiro poderá submeter o assunto a decisão
por um Perito. Independente de acordo com o disposto na Cláusula 29. Se o Perito

Independente decidir que a Capacidade Instalada proposta é razoável, a Capacidade Instalada

considerar-se-á aprovada.

9.43 . O Concessionário Mineiro deverá manter a Produção Comercial. Sujeito à Cláusula 9.2,

o Concessionário Mineiro deverá envidar os melhores esforços para manter os níveis de
Produção Comercial em cada uma das suas Áreas da Concessão Mineira, em cada ano, após o
Ano Civil no qual a Notificação do início de Produção Comercial dessa área tenha sido
apresentada ao Director Nacional de Minas, de acordo com o disposto na Cláusula 9.3.

9.44. A Produção Comercial satisfaz os níveis mínimos das obrigações de trabalho. O

Governo concorda que o cumprimento pelo Concessionário Mineiro dos requisitos
especificados na Cláusula 9.4.3 de manutenção dos níveis de Produção Comercial na Área da

Concessão Mineira satisfaz as obrigações do Concessionário Mineiro quanto à produção anual

dessa Concessão Mineira.

9.4.5 . Paralisação das Operações. Sujeito à Cláusula 9.4.2, o Concessionário Mineiro não deve

paralisar a Produção Comercial na Área da Concessão Mineira. O concessionário deve manter

a Produção Comercial na Área da Concessão Mineira, durante 5 (cinco) anos consecutivos
À - FASE XPL ÃO MINEIRA

9.1 Obrigações da fase de loração Mineira. O Concessionário Mineiro deverá cumprir

todas as obrigações exigidas pela sua Concessão Mineira, bem como todas as obrigações

descritas na Lei de Minas e no presente Contrato.

92.2 Início da Produção Comercial. Desde que o Concessionário Mineito, ou qualquer

Operador Mineiro ou os Subcontratados tenham acesso a transporte ferroviário e instalações
portuárias para o manuseamento e carregamento de Produto Mineiro ao mercado, adequados,
próprios para atender à finalidade, e atempados, mediante condições viáveis em termos
comerciais, o Concessionário Mineiro iniciará a Produção Comercial na Área de Concessão
Mineira no prazo de 36 (trinta e seis) meses a contar da data da emissão da licença ambiental
ou da autorização de uso e aproveitamento da terra (inclusive em relação a qualquer Infra-
estrutura Fora da Área a ser construída pela ou em benefício da Concessionária Mineira),
qualquer que seja a última a ser atribuída. Sem prejuízo do disposto da Cláusula 28.3.1, se o
Concessionário Mineiro não cumprir este requisito, o Ministra poderá revogar a respectiva

Concessão Mineira de acordo com o disposto na Lei de Minas.

2.3 Notificação do início da Produção Comercial. O Concessionário Mineiro Notificará o

Director Nacional de Minas antes do início da Produção Comercial e antes de atingir a
Produção Comercial da Concessão Mineira. Tal Notificação deverá ser efectuada com uma

antecedência de pelo menos 30 (trinta) Dias de Calendário em relação ao início.

9.4 Obrigações de trabalho da fase de Exploração Mineira.

9.4.1 Notificação de alterações. O Concessionário Mineiro Notificará o Director Nacional de

Minas de qualquer alteração substancial nos métodos de operação, alteração da extensão dos

trabalhos e alterações no Plano de Produção Mineira.

9.4.2 O Concessionário Mineiro poderá apresentar um Plano de Produção Mineira revisto. De

tempos em tempos, o Concessionário Mineiro poderá apresentar um Plano de Produção

Mineira revisto, podendo rever igualmente a estimativa da Capacidade Instalada. O Ministra
após ter apresentado a Notificação do início da Produção Comercial de acordo com o disposto

na Cláusula 9.3 relativamente a essa Concessão Mineira.

9.46 Expansão, modificação de instalações, Desenvolvimento de depósitos adicionais de

Minério. Antes de realizar qualquer expansão de Operações Mineiras, de fazer qualquer
alteração de vulto em instalações e de desenvolver quaisquer depósitos adicionais de Minério
dentro da Área da Concessão Mineira, o Concessionário Mineiro deverá submeter para
aprovação pelo Director Nacional de Minas, uma estimativa da Capacidade Instalada revista, o
Produto Mineiro a ser produzido anualmente e os meios da sua produção, de acordo com o

disposto na Cláusula 9.4.2.

CLÁUSULA 10 - FASE DE RECUPERAÇÃO E ENCERRAMENTO
10.1 Obrigações da fase de recuperação e encerramento. O Concessionário Mineiro deverá,

relativamente à Concessão Mineira na Área do Contrato, cumprir todas as obrigações de
recuperação e encerramento descritas na Lei de Minas, no Regulamento Ambiental para a
Actividade Mineira, e no Plano de Gestão Ambiental e Programa de Gestão Ambiental

aprovados nos termos daquele regulamento e do presente Contrato.

10.2 Recuperação da Área da Concessão Mineira O Concessionário Mineiro deverá

recuperar, de modo contínuo, qualquer área perturbada pelas Operações Mineiras realizadas
relativamente a uma Concessão Mineira, de acordo com o Programa de Gestão Ambiental

aprovado em conformidade com a Cláusula 24.4, durante e antes do fim do prazo da

Concessão Mineira.

10.3 Garantias financeiras. O Concessionário Mineiro é obrigado a apresentar e manter as

garantias financeiras nos tipos e valores aprovados no Programa de Gestão Ambiental de

acordo com a Cláusula 24.4.2.
excepto se a propriedade dos bens for transferida para um usuário ou ocupante da terra ou
para a comunidade local. Os bens não removíveis, tais como represas de entulhos e poços
devem ser conservados seguros de acordo com o disposto na Cláusula 10.4.2. Sem prejuízo
destes requisitos e das disposições do Regulamento da Lei de Minas sobre o destino da
propriedade, quaisquer bens móveis, imóveis e não removíveis do Concessionário Mineiro que
permaneçam no solo que anteriormente tenha sido objecto de uma Concessão Mineira desde
que estejam em condições operacionais, serão considerados abandonados e revertem a favor

do estado, livres de quaisquer ónus ou encargos.

CLÁUSULA 11 - DISPOSIÇÕES CAPACITANTES
11.1 Direito de uso da terra pelo Concessionário Mineiro. Sujeito 20 disposto na Cláusula 11.2

para o propósito de realizar as Operações Mineiras e sujeito à Lei Aplicável e outras

disposições deste Contrato, o Concessionário Mineiro terá os direitos que a seguir são

descritos, bem como a qualquer direito concedido por um Título Mineiro dentro da Área do

Contrato:

(a) o direito de entrar e ocupar qualquer área da Concessão Mineira concedida ao
Concessionário Mineiro dentro da Área do Contrato;

(b) o direito exclusivo de ingressar e ocupar a área da Concessão Mineira concedida ao
Concessionário Mineiro dentro da Área do Contrato, após a extinção ou compensação de
direitos de uso e ocupação de Terceiros de acordo com a Lei Aplicável;

(c) sujeito aos direitos de qualquer Terceiro e aos requisitos e restrições de uso da terra, o
direito de uso, de colocar ou construir, sobre ou sob a terra ou água, as estradas,
caminhos-de-ferro, tubos, condutos, esgotos, drenos, arames, linhas ou outras infra-
estruturas que sejam necessárias ou apropriadas;

(d) o direito de utilizar infra-estruturas e outros bens do domínio público ou património
estatal nos termos do disposto na Cláusula 23;

(e) o direito de construir aeroportos e linhas férreas, portos e outras infra-estruturas,
instalações e estruturas razoavelmente necessárias para facilitar as Operações Mineiras;

(6 o direito exclusivo de remover, tratar e dispor de sobrecarga, solos e subsolos, madeira e
outro material, incluindo Minério e outras obstruções para realizar perfurações, trincheiras

de teste, galerias e outras escavações, tomar, remover e, se necessário, exportar amostras
10.4.1 Declaração de encerramento. O Concessionário Mineiro Notificará o Director Nacional

de Minas com uma antecedência de 6 (seis) meses antes do encerramento permanente da mina

dentro da Área do Contrato, devendo tal Notificação incluir os motivos da decisão do

encerramento da mina.

10.42 Dever de manter segurança. O Concessionário Mineiro deverá tornar segura a área
perturbada pelas Operações Mineiras sob a sua Concessão Mineira antes de esta expirar de

modo a assegurar a segurança ao público e a futuros Utentes da Terra. Esta obrigação inclui

mas não se limita ao seguinte:
(a) todos os poços, incluindo os que permitem acessos e ventilação, deverão ser

permanentemente selados;

(b) todas as linhas de distribuição de energia usadas exclusivamente pelo Concessionário
Mineiro devem ser removidas;

(c) todos os poços com declives pronunciados e escarpaduras artificiais devem ser nivelados
de tal modo a tornar a curva de nível e os limites seguros por forma a evitar quedas
inadvertidas, e onde for necessário, vedados e com sinalização duradoira que indique a
existência de perigo;

(d) todas as represas, quer sejam para água, entulhos ou resíduos, devem ser seguras de modo

a resistir a colapsos.

10.4.3 Programa de Encerramento da Mina. O Concessionário Mineiro deverá desenvolver, e

actualizar periodicamente, de cinco em cinco anos, como parte do Programa de Gestão
Ambiental, para o eventual encerramento das Operações Mineiras. Tal programa deve ser

articulado nos termos da lei aplicável.

10.44 Remoção de bens móveis, imóveis e não removíveis. O Governo pode querendo,

adquirir os bens móveis, imóveis e não removíveis em conformidade com o disposto na

Cláusula 22.2, o Concessionário Mineiro deverá, aquando do encerramento da mina, remover
todos os bens móveis. Todos os bens imóveis, tais como edifícios, instalações e vedações

(excepto os necessários para preservar a segurança) devem ser demolidos e o local nivelado,
para teste e análise num laboratório ou como patte de uma instalação piloto ou para

estudos e pesquisa de mercado;

(g) o direito a entrar, utilizar e ocupar áreas fora da Área do Contrato, conforme possa ser
necessário e apropriado sujeito a quaisquer exigências e restrições de licenciamento ao uso
da terra, incluindo mas não se limitando aos objectivos da: (i) construção e manutenção de
quaisquer estradas, infra-estruturas ferroviárias, portuárias e outra infra-estrutura
necessária para as Operações Mineiras, (ii) o direito de, a expensas suas, se apropriar e usar
a partir da Área da Concessão Mineira (locais de uso para fins de construção), madeira,
solo, pedra, areia, cascalho e outros produtos e materiais, conforme explicitados no Plano
de Lavra e conforme for necessário pata, ou para serem usados em Operações Mineiras,
mas não para fins comerciais ou venda a menos que seja parte de um amplo programa de
Desenvolvimento Comunitário, (iii) o direito de extrair e usar água de acordo com a Lei
Aplicável, (iv) o direito de usar partes da área do Contrato para fins agrícolas e pecuários
para consumo próprio do pessoal das Operações Mineiras;

(h) o direito de remover ou de outra forma dispor de quaisquer construções, instalações,
equipamento, maquinaria e outros materiais encontrados dentro da Área da Concessão
Mineira; desde que, antes de dispor de qualquer bem imóvel, dê 10 (dez) dias de aviso
prévio, por escrito, ao MIREM, solicitando a remoção ou disposição dentro deste prazo, e
caso o MIREM não responda ou não realize a remoção ou disposição do referido bem, o
Concessionário Mineiro terá o direito de o fazer. Qualquer ganho ou custo incorrido na
disposição será ao benefício ou às expensas do MIREM, conforme o caso.

11.2 Áreas reservadas e protecção de certos lugares. Em conformidade com a Lei de Minas, o

Concessionário Mineiro não deverá conduzir quaisquer operações, durante a Exploração

Mineita em áreas reservadas ou áreas excluídas. O Governo concorda que depois da Data

Efectiva não qualificará qualquer área dentro da Área do Contrato como área reservada ou

excluída da prospecção e pesquisa ou mineração a não ser que tal reserva ou área excluída seja

de significativa importância arqueológica. O Concessionário Mineiro não conduzirá

um lugar
operações de prospecção e pesquisa em zonas de protecção parcial ou total sem a devida
autorização, por escrito do Ministra e da autoridade provincial competente. O Concessionário
Mineiro conduzirá as suas Operações Mineiras de forma a minimizar os danos dos locais da
Área de Contrato, às infra-estruturas e às instalações de interesse histórico, cultutal, religioso

ou outro interesse público.
servidão. Uma vez provada a responsabilidade, o Concessionário Mineiro deverá compensar às

partes lesadas conforme estabelecido na Legislação Aplicável.

11.7 O Concessionário Mineiro compensará e assistirá no reassentamento dos Utentes da
“Terra. Se o Concessionário Mineiro considerar que a presença contínua dos Utentes da Terra

dentro da Área da Concessão Mineira é incompatível com as Operações Mineiras, deverá
compensar e assistir no reassentamento de tais Utentes da Terra. O Concessionário Mineiro
pagará a compensação pela transferência ou percas do direito de uso e aproveitamento da terra,
edifícios, culturas, árvores económicas, outras benfeitorias, percas de lucros derivados do uso
da terra devido à ocupação ou danificados pelo Concessionário Mineiro na condução de
actividades no âmbito do presente Contrato. À referida compensação deverá ser equivalente a
um valor monetário necessário para colocar os Utentes da Terra em condições estabelecidas no
regulamento sobre o reassentamento ou outra legislação aplicável e deve igualmente incluir um
valor justo de mercado de qualquer cultura destruída, bem como os custos de transferência
resultantes do reassentamento. O Concessionário Mineiro será igualmente responsável pela
procura, incluindo os custos de direitos de passagem alternativas, direitos de acesso ou
qualquer reassentamento de Utentes da Terra cujas restrições de acesso ao reassentamento de
qualquer terra sejam necessárias para as Operações Mineiras. Os arranjos devem ser efectuados
e a compensação paga antes de qualquer vedação da área ou transferência. Se o Concessionário
Mineiro e os Utentes da Terra não chegarem a acordo quanto ao valor da compensação,
podem solicitar ao MIREM para fazer mediação, e o MIREM envidará os seus melhores
esforços para apoiar esses casos. Se o Concessionário Mineiro, os Usuários e Ocupantes da
Terra se recusarem a serem transferidos ou reassentados ou não concordem no valor da

compensação, estes ou o Concessionário Mineiro podem remeter o caso ao tribunal

competente.

.8 Fotografia aérea. O Concessionário Mineiro deverá obter uma autorização prévia e por

escrito, da entidades competentes, nos termos da lei aplicável, antes de fazer fotografias aéreas.

11.9 O MIREM assistirá o Concessionário Mineiro. O MIREM envidará os seus melhores

esforços para assistir, acelerar e diligenciar as autorizações e/ou outros actos a realizar pelo
1.3 Excepção a novos minerais reservados. O Governo concorda que qualquer mineral

designado como reservado, ou excluído nos termos da Lei de Minas depois da Data Efectiva,

não deverá afectar os direitos adquiridos pelo Concessionário Mineiro, nos termos deste

Contrato.

11.4 O Concessionário Mineiro deve permitir determinados usos por Terceiros durante a

Mineração. Conforme estabelecido e de acordo com a Lei de Minas, o Concessionário Mineiro

deverá permitir a determinados Terceiros a utilização da Área do Contrato sujeita à Concessão

Mineira, incluindo nomeadamente:

(a) pesquisas científicas por instituições educacionais e agências estatais;

(b) acesso necessário através e por via da Área do Contrato a áreas adjacentes desde que não
interfira com as Operações Mineiras;

(c) a construção e usos de vias de água, canais, condutos, oleodutos, gasodutos, esgotos,

drenos, cabos, linhas de transmissão, estradas desde que não interfiram com as Operações

Mineiras.

11.5 Às infra-estruturas devem obedecer ao estipulado. Sujeito à Lei Aplicável e aos termos e

condições deste Contrato, na planificação, construção, estabelecimento, uso e manutenção de
todas as infra-estruturas e edifícios necessários para as Operações Mineiras, o Concessionário
Mineiro deverá:
(a) consultar e coordenar as suas acções com quaisquer estudos e planos regionais ou
nacionais levados a cabo pelo ou para o Estado ou aprovados pelo Estado;
(b) cumprir os padrões constantes dos tratados e da Lei Aplicável; e
(c) observar às instruções de carácter obrigatório emanadas da autoridade regional ou
nacional do Estado responsável pelo planeamento físico e Administração.
oncessionário Mineiro é respo: mpensaçã s causados. O
Concessionário Mineiro será responsável por qualquer dano directo causado por si ou pelos
seus subcontratados a qualquer propriedade, culturas, restrição ou vedação de acesso à Área do

Contrato por qualquer Pessoa com direitos de uso e aproveitamento da terra ou com direito de
Governo, os quais sejam necessários ou desejáveis para o Concessionário Mineiro executar as

Operações Mineiras.

11.10 O MIREM assistirá a adquirir certa informação. O MIREM deverá, se for solicitado pelo

Concessionário Mineiro, envidar os seus melhores esforços para assistir o Concessionário
Mineiro a obter toda a informação geológica, de furos, de Exploração Mineira e outra
informação relativa à Área do Contrato, incluindo mapas de localização de sondagens, detidas
pelo MIREM ou por qualquer entidade do Estado, sujeito ao pagamento das taxas normais
cobradas pelas entidades competentes. O disposto na presente Cláusula não se aplica a Dados

Mineiros ou informação que seja tratada como confidencial pelo Estado.

11.11 O Concessionário Mineiro pode exportar amostras. O Concessionário Mineiro pode

remover, transportar, analisar e exportar minerais para ensaio, processamento, exames
laboratoriais, análise e pesquisa de mercados e dispor de tais amostras desde que tal exportação

e disposição sejam feitas em cumprimento dos procedimentos especificados na Lei de Minas.

11.12 O Concessionário Mineiro deve pagar os encargos habituais. O Concessionário Mineiro

pagará as taxas e os encargos aplicáveis por quaisquer serviços, infra-estruturas usadas e
direitos especiais concedidos ao Concessionário Mineiro pelo Governo a pedido do daquele e

em conexão com as Operações Mineiras.

11.13 Cooperação em caso de conflito de direitos. O Concessionário Mineiro pode exercer

todos os direitos descritos nesta Cláusula durante a vigência do Contrato e o MIREM deverá

cooperar com o Concessionário Mineiro em esforços conjuntos para reduzir qualquer

interferência ou dificuldades que possam surgir de Terceiros operando com direitos

conflituosos.

11.14 Empreiteiros e licenciamento de empreitadas; empreiteiros e engenheiros e
subcontratados não residentes. Qualquer empresa estrangeira ou qualquer filial de uma

empresa estrangeira contratada pelo Concessionário Mineiro para os propósitos das Operações
Mineiras beneficiará de um regime especial de licenciamento sob o qual ser-lhes-á concedida

uma licença temporária (alvará) pela Autoridade Competente, válida para o período do contrato

ou subcontrato, mediante submissão de uma carta pelo Concessionário Mineiro informando
sobre a contratação, providenciando informações relativas à identificação do contrato ou do
subcontratado, incluindo o nome, endereço e outra informação sobre o contacto do
representante local, a duração do contrato e as Operações Mineiras a serem levadas a cabo. O
MIREM envidará os seus melhores esforços com vista a assistir e acelerar a obtenção, pelo

Concessionário Mineiro, das necessárias autorizações para os efeitos previstos na presente

cláusula.

LA 12 - DIREI AR'

12.1 Obrigações do Concessionário Mineiro. O Concessionário Mineiro terá todas as

obrigações impostas por este Contrato, pela Lei Aplicável e pelas Concessões Mineiras.

12.2 Direitos do Concessionário Mineiro. Sujeito às restrições impostas por este Contrato e

pela Lei Aplicável, o Concessionário Mineiro terá todos os direitos conferidos nos termos do

presente Contrato, da Lei Aplicável e da Concessão Mineira dentro da Área do Contrato,

incluindo mas não limitado aos seguintes direitos:

(a) o direito exclusivo de conduzir todos os tipos de Operações de Prospecção e Pesquisa,
Desenvolvimento, Operações Mineiras e Operações de Processamento dentro da Área da
Concessão Mineira;

(b) construir todas as instalações industriais, administrativas, residenciais, médicas e outras
instalações, edifícios ou infra-estruturas necessárias para as Operações Mineiras;

(c) dispor livremente da sua propriedade e organizar o seu empreendimento em
conformidade com as boas e melhores práticas do sector mineiro;

(d) contratar e demitir trabalhadores, obter as necessárias permissões de trabalho, vistos e
documentos de residência para os seus trabalhadores estrangeiros nos termos da lei
aplicável;

(e) “utilizar a água, madeira e outros materiais dentro da Área do Contrato para os propósitos
das Operações Mineiras, mas não para fins comerciais ou venda, a menos que seja parte

de um amplo programa de Desenvolvimento Comunitário;

(8

()

(0)

(6)

(io)

(m)

(n)

utilizar uma porção da Área da Concessão Mineira para agricultura ou criação de gado ou
criação de animais, para produzir alimentos e bens de consumo ou materiais para
consumo por aqueles que estejam envolvidos com as Operações Mineiras;

importar os necessários bens, serviços e fundos;

fazer amostragem em granel e processamento experimental de Recursos Minerais dentro
da Área do Contrato, desde que tal não exceda o limite que seja razoável para determinar
o potencial mineiro;

dispor livremente de todo o Produto Mineiro extraído no decurso das Operações de
Prospecção e Pesquisa, desde que o Concessionário Mineiro não realize Operações
Mineiras e desde que o declare ao Director Nacional de Minas e pague o imposto sobre a
produção, taxas e outros impostos aplicáveis;

vender, exportar e dispor do Produto Mineiro obtido nas suas Concessões Mineiras
dentro da Área do Contrato em mercados estrangeiros e nacionais;

durante a vigência da Concessão Mineira, e durante os 6 (seis) meses subsequentes, sem
qualquer formalidade particular, transportar ou ter os produtos das suas operações,
incluindo o Produto Mineiro, transportados para locais de armazenamento, tratamento e
despacho;

se o Estado celebrar contratos com outros Estados destinados a facilitar o transporte de
produtos através do território de outros Estados, todas as vantagens provenientes de tais
acordos;

estabelecer instalações de Processamento dentro de Moçambique para acondicionamento,
tratamento, refinação e transformação, incluindo o trabalho com os metais e ligas,
compostos ou derivados brutos de tais substâncias mineiras; e ,
adquirir, usar e operar, de acordo com a Lei Aplicável, rádio e outras meios de
comunicação, helicópteros, aviões não militares ou outros meios de transporte,

juntamente com equipamentos e meios auxiliares necessários para as Operações Mineiras.

12.3 Obrigações do Governo. O Governo, em relação ao seu relacionamento com o

Concessionário Mineiro, terá todas as obrigações impostas por este Contrato pela Lei Aplicável

e pelas Concessões Mineiras dentro da Área do Contrato.
2.4 Direitos do Governo. Sujeito a quaisquer restrições impostas por este Contrato e pela Lei
Aplicável, o Governo deve ter todos os direitos acordados sob este Contrato e a Lei Aplicável.

CLÁUSULA 13 - MÉTODO DE OPERAÇÃO

13.1 As operações devem estar de acordo com práticas aceites. Durante a vigência deste
Contrato, o Concessionário Mineiro deverá conduzir as Operações Mineiras de forma segura e

correcta e cumprir todas as obrigações aqui estabelecidas de acordo com a Lei Aplicável e com
as melhores práticas e padrões internacionalmente aceites de prospecção e pesquisa,
Exploração Mineira e ambientais, e terá plena responsabilidade de assegurar o cumprimento e

assumir todos os riscos dele decorrente.

13.11 Resolução de disputas em caso de conflito. No caso de ocorrer uma disputa entre as

Partes no âmbito do disposto na Cláusula 13.1, sobre os significados da boa prática de
trabalho, ou melhores práticas e padrões internacionais de prospecção e pesquisa, Exploração
Mineira ou ambientais, qualquer das Partes pode submeter o diferendo para resolução, de

acordo com a Cláusula 29, por um Perito Independente.

13.2 Indemnização e isenção de responsabilidades por operações anteriores.

O Concessionário Mineiro deverá indemnizar o Estado por qualquer acção ou revindicação ao
Estado resultante de algum acto ou omissão por parte do Concessionário Mineiro na

implementação deste Contrato.

O Concessionário Mineiro não terá responsabilidade directa ou derivada que seja consequência
das Operações de Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras ou
Operações de Processamento e outras operações relacionadas com qualquer parte da Área do

Contrato realizadas por Terceiros antes da Data Efectiva deste Contrato.

13.3 Operadores Mineiros, Subcontratados, pagamentos a Associadas, preços e custos de

transferências, bens e serviços locais.

13.3.1 Operadores Mineiros e Subcontratados. O Concessionário Mineiro pode indicar

Operadores Mineiros ou outros Subcontratados incluindo Associadas do Concessionário

Mineiro para realizar os seus direitos e obrigações, desde que:

(a) o Concessionário Mineiro permaneça sempre integralmente responsável pelo
cumprimento das suas obrigações nos termos estabelecidos neste Contrato;

(b) os Operadores Mineiros ou Subcontratados sejam seleccionados prudentemente e de
acordo com os padrões da indústria; e

(ce) os Operadores Mineiros e Subcontratados não tenham quaisquer direitos ou obrigações
relativamente a este Contrato que sejam autónomos ou independentes dos direitos e

obrigações do Concessionário Mineiro.

13.3.2 Pagamento a Associadas. Quaisquer pagamentos a qualquer Associada pela execução ou

prestação de qualquer serviço ou pela aquisição de quaisquer bens relacionados com as
Operações Mineiras, seja por via de um contrato formal ou qualquer outra, tal como o apoio
com pessoal, deverão ser documentados de forma detalhada e deverão ser razoáveis e
competitivos relativamente a honorários e preços cobrados por Terceiros por serviços e bens
equivalentes, e não deverão ser superiores aos honorários e preços mais vantajosos cobrados
por tal Associada a Terceiros por serviços e bens equivalentes. Se o pagamento efectuado pelo
Concessionário Mineiro a uma Associada pela execução ou prestação de qualquer serviço ou
pela aquisição de quaisquer bens não é razoável e competitivo como honorários e preços
cobrados por Terceiros por serviços e produtos equivalentes, o MIREM, em articulação com a
autoridade tributária, procederá ao ajuste de tais montantes de forma a reflectir o pagamento
que deveria ter sido efectuado tendo em consideração os preços de mercado para operações

similares numa base independente de mercado, para efeitos de cálculo de quaisquer impostos

ou contribuições pagáveis ao Governo.

13.3.3 Registo exacto de compras. Sempre que o Concessionário Mineiro empregue um agente

de compras, todos os preços de bens devem ser discriminados e reflectir o preço real dos bens,

quaisquer comissões ou descontos e quaisquer taxas pelos serviços do agente.
13.3.4 Transferências de preços ou custos. O Concessionário Mineiro compromete-se a não

realizar transacções que impliquem transferências de preços ou custos na venda do Produto

Mineiro e na aquisição de bens e serviços que possam resultar numa redução ou perca ilegítima

de rendimentos tributários do Governo.

13.3.5 Preferência por bens e serviços moçambicanos. O Concessionário Mineiro e todos os
que trabalhem para si devem dar preferência a Pessoas moçambicanas para todos os contratos

de construção, fornecimento ou serviços (incluindo frete e transporte), desde que tais Pessoas

Moçambicanas ofereçam preços, quantidades, qualidade e prazos de entrega que sejam pelo
menos equivalentes. O Concessionário Mineiro deverá dar preferência a bens e serviços
disponíveis em Moçambique que sejam de qualidade comparável internacionalmente, estejam
disponíveis nos prazos solicitados e em quantidades suficientes e sejam oferecidos a preços
competitivos no momento da entrega. O Concessionário Mineiro concorda que deverá iniciar
e manter um sistema através do qual todas as aquisições de bens e serviços associadas com as
Operações Mineiras, após a outorga da primeira Concessão Mineira, sejam publicitadas através

de publicação em jornais moçambicanos ou de um website apropriado.

13.3.6 Conflitos relacionados com Associadas, informações de pagamentos e compras
preferenciais. Se existir qualquer disputa entre as Partes decorrente do disposto nas Cláusulas

13.3.2, 13.3.3, 13.34 ou 13.3.5, qualquer das Partes poderá submeter a matéria para decisão por

um Perito Independente, de acordo com o estabelecido na Cláusula 29.

134 Gestor residente e representante. Durante a vigência do presente Contrato, o

Concessionário Mineiro deverá confiar a gestão das Operações Mineiras a um gestor residente
em Moçambique e, na sua ausência, a um substituto residente em Moçambique, cujo nome
deverá ser Notificado ao MIREM no prazo de 30 (trinta) Dias de Calendário após a Data
Efectiva. Este gestor residente ou, na sua ausência, o seu substituto, será o representante oficial
do Concessionário Mineiro em Moçambique e deverá ter poderes para, em nome do
Concessionário Mineiro, realizar todos os actos necessários para executar as Operações
Mineiras de acordo com a Lei de Minas e o estabelecido no presente Contrato. O
Concessionário Mineiro deverá Notificar o Director Nacional de Minas, no prazo de 14

(catorze) Dias de Calendário, de qualquer alteração da pessoa indicada como gestor residente.

13.5.5 O MIREM suportará todos os custos de observação e fiscalização. No exercício dos

seus direitos de observação, exame e auditoria estabelecidos na Cláusula anterior ou qualquer
outra Cláusula do presente Contrato, o MIREM deverá suportar todos os encargos
decorrentes, excepto os relativos a apresentação de documentos pelo Concessionário Mineiro a
que o MIREM tenha direito a ter acesso ou que sejam necessários para efeitos de qualquer
auditoria, incluindo a verificação dos preços de compra de qualquer bem ou serviço adquirido
ou preços de venda de qualquer bem ou Produto Mineiro. O Concessionário Mineiro deverá
ainda fornecer ao MIREM ou aos seus representantes autorizados, sem qualquer custo,
qualquer assistência e meios que sejam razoavelmente necessários e que estejam normalmente
disponíveis para o Concessionário Mineiro e seus funcionários e representantes na condução
das Operações Mineiras, de forma a assegurar o efectivo exercício dos direitos acima referidos

de inspecção, exame e auditoria.

13.5.6 Poderes do Estado não reduzidos contratualmente. Nada no presente Contrato deverá

ser interpretado como limitando por qualquer forma os direitos do Estado nos termos de
qualquer Lei Aplicável ou competência legal de auditar, examinar ou fiscalizar os bens, contas,
registos, Dados Minerais e informação mantida pelo Concessionário Mineiro relativamente às
Operações Mineiras.

LA! 14 -

14.1 Boas práticas financeiras. A fonte e método de financiamento das Operações Mineiras no

âmbito deste Contrato deverão ser efectuados de acordo com as boas práticas financeiras

prevalecentes na indústria mineira internacional.

14.2 O Concessionário Mineiro poderá determinar meios de financiamento. O Concessionário

Mineiro poderá determinar em que medida o financiamento das Operações Mineiras serão
efectuadas através da emissão de acções do Concessionário Mineiro, através de empréstimos
pelo Concessionário Mineiro ou por uma Associada ou por quaisquer outros meios. Contudo,

nenhum financiamento das Operações Mineiras deverá resultar numa dívida financeira que

13.5 Manutenção e Inspecção

13.5.1 Equipamento a ser mantido em condições de segurança. O Concessionário Mineiro

deverá ter e manter toda a maquinaria, equipamento e outros bens adquiridos para as

Operações Mineiras em condições de trabalho boas e seguras.

13.5.2 Método de determinação do volume de Produto Mineiro. O método de medição ou

pesagem de Produto Mineiro extraídos para venda comercial ou qualquer outra forma de
transmissão comercial será sujeito a aprovação do MIREM, e este terá o direito de, a qualquer
momento, testar ou examinar quaisquer aparelhos de medição ou pesagem, na forma,
intervalos e meios que entenda convenientes. O Concessionário Mineiro não deverá fazer
qualquer alteração no método ou métodos de medição e/ou pesagem utilizada ou em
quaisquer aparelhos, equipamento ou outra maquinaria utilizada para esses efeitos sem o
consentimento por escrito do MIREM, que deverá sempre exigir que nenhumas alterações

possam ser efectuadas sem a presença de um representante autorizado da DNM.

13.5.3 Efeitos de métodos ou aparelhos de medição deficientes. No caso de se detectar

qualquer defeito ou alteração nos aparelhos de medição ou métodos, tal alteração ou defeito

deve ser imediatamente reparado. Excepto se o Concessionário Mineiro demonstrar o
contrário de forma satisfatória ao Director Nacional de Minas, presume-se que tal deficiência
ou alteração existiu nos 3 (três) meses precedentes ou desde a data do último teste e exame do
equipamento, consoante o que seja o menor período, e serão consequentemente ajustados

quaisquer pagamentos devidos ao Governo relativamente às Operações Mineiras afectadas.

1354 O MIREM pode observar e fiscalizar. Sem prejuízo de quaisquer obrigações ou direitos

do MIREM a observar ou fiscalizar qualquer operação no âmbito da Concessão Mineira, o
MIREM poderá, através de representantes devidamente credenciados, observar a condução
das Operações Mineiras pelo Concessionário Mineiro na Área do Contrato e também
fiscalizar, examinar e auditar todos os bens, contas, registos, maquinaria, equipamento, Dados

Minerais e informação mantida pelo Concessionário Mineiro relativamente a tais Operações

Mineiras.

exceda 80% (oitenta por cento) do financiamento total das Operações Mineiras, quer seja

prestado por uma Associada ou outro Terceiro.

14.3 Financiamento a ser efectuado numa base razoável. Qualquer empréstimo a longo prazo

ou outro financiamento concedido ao Concessionário Mineiro ou a uma Associada para as

Operações Mineiras deverá ter condições de reembolso e taxas de juros efectivas (incluindo
descontos, balanços de compensação e outros custos de obtenção de tais empréstimos) que
sejam razoáveis e apropriados para o Concessionário Mineiro nas circunstâncias prevalecentes

nos mercados financeiros internacionais.

144 O Concessionário Mineiro deverá cumprir a lei sobre empréstimos externos. O

Concessionário Mineiro deverá cumprir todos os procedimentos especificados na Lei Aplicável

relativamente à contratação e reporte de empréstimos externos.

14,5 Possibilidade de alterações para facilitar financiamento. É reconhecido que uma porção do

financiamento das Operações Mineiras pode ser efectuado através de capitais próprios e
alheios, e que o Concessionário Mineiro pode estar sujeito a requisitos de reporte ou outros
pelas bolsas de valores e para regular reembolso de capital e juros dos seus empréstimos. Além
disso, reconhece-se que o sucesso do Concessionário Mineiro em ter disponível financiamento
para as suas operações c instalações conexas depende em grande parte das garantias que
possam ser dadas pelo Concessionário Mineiro aos seus financiadores de que estes terão um
certo e razoável grau de controlo sobre a tesouraria dos projectos a serem financiados. Assim,
o MIREM deverá, na medida em que tal seja consistente com a Lei Aplicável e interesses
nacionais, considerar favoravelmente qualquer pedido do Concessionário Mineiro. para
alteração, interpretação ou aplicação do presente Contrato que seja necessária para o

Concessionário Mineiro obter com sucesso o financiamento para as Operações Mineiras no

âmbito do Contrato.

14.6 Financiamento por Associada deverá ser divulgado e aprovado. No caso de qualquer

empréstimo ou outra facilidade financeira para Operações Mineiras na Área do Contrato que
requeira reembolso a ser prestado por uma Associada, as cópias de todos os contratos de

mútuo e outros acordos ou arranjos financeiros deverão ser apresentadas ao Banco de

Moçambique para aprovação nos termos da Lei Aplicável. O Banco de Moçambique não
deverá de forma irrazoável reter a aprovação de condições de reembolso, taxas de juro
efectivas, plano de amortização, taxas e outras matérias como descontos, balanços de
compensação e outros custos decorrentes de tal financiamento, desde que estejam de acordo
com padrões internacionalmente aceites e praticados para investimentos com grau de risco
comparável. O Banco de Moçambique não deverá aprovar nenhuma livrança, obrigação ou

mútuo que tenha um dividendo ou uma taxa de juros superior a LIBOR mais 6% (oito por

cento).

14.7 Disputas relacionadas com financiamentos. Se existir qualquer disputa entre as Partes

decorrente do disposto nas Cláusulas 14.3, 14.4, ou 14.6, qualquer das Partes poderá submeter

a questão para decisão por um Perito Independente, de acordo com o estabelecido na Cláusula

29.
LÁ! ” T E

15.1 Princípios gerais. O Concessionário Mineiro, o Operador Mineiro e os seus
Subcontratados, salvo na medida em que estejam isentos, estarão sujeitos durante o período de

realização das Operações Mineiras, à Lei Aplicável em Moçambique em matéria fiscal.

15.1.1 Durante a vigência deste Contrato, o Concessionário Mineiro e o Operador Mineiro

terão direito a incentivos fiscais e isenção de direitos aduanciros nos termos da Lei n.º

13/2007, de 27 de Junho.

15.1.2 As prorrogações da concessão mineira, estão sujeitas ao regime fiscal aplicável na data

da autorização das prorrogações.

15.1.2.3 Deduções de prejuízos fiscais: Os prejuízos fiscais apurados em determinado

exercício, caso haja, são deduzidos, havendo-os, em um ou mais dos cinco exercícios

posteriores.
15.3 Imposto Sobre a Produção - O Concessionário Mineiro deverá pagar o Imposto sobre a
produção que incide sobre o valor da quantidade do Produto Mineiro extraído da terra, em
resultado de actividade mineira exercida no território nacional ao abrigo ou não de título
mineiro, à taxa de 3%, independentemente da venda, exportação ou outra forma de disposição

do Produto Mineiro.

15.4.1 Correcção da base tributável. A Administração tributária do domicílio do sujeito
passivo, pode proceder a correcções, alterando o valor tributável declarado se:

a) houver anomalias e incorrecções nos documentos de venda ou falta dos mesmos de forma
a não permitir a comprovação e quantificação directa e exacta dos elementos

indispensáveis à determinação do valor do Produto Mineiro;

b) a venda ou outra forma de disposição tiver sido realizada por montante inferior ao valor

nominal de mercado ou tiver sido realizada sem ter em conta os critérios comerciais.

15.5 O valor das despesas incorridas pelo Concessionário Mineiro na construção e reabilitação
de estradas, linhas férreas, portos e aeroportos públicos, sistemas de fornecimento e
escoamento de águas, sistemas de fornecimento de energia eléctrica, escolas públicas, hospitais
e clínicas médicas e dentárias, incluindo equipamentos, ambulâncias e fornecimentos, bem
como outras obras e infra-estruturas de serviços públicos e para fins sociais e projectos
relativos à comunidade beneficiáriasão custos fiscalmente dedutíveis pelo Concessionário

Mineiro, nos termos do artigo 22, 31, 34 e 35 do Código do Imposto sobre o Rendimento das

Pessoas Colectivas em vigor.

15.6 O Concessionário Mineiro beneficiará do regime de importação temporária mediante
garantia dos encargos aduaneiros, na importação de equipamento, maquinaria, materiais
específicos, sondas, acessórios desde que tenham marcas e referências através dos quais é

possível fazer as necessárias confrontações no caso de reexportação.

15.71 O valor de um mútuo recebido ou reembolsado pelo Concessionário Mineiro não é

considerado rendimento sujeito a tributação e as contribuições de capital realizadas pelos

Lo
sócios do Concessionário Mineiro não são consideradas como sendo rendimento sujeito à

tributação.

15.7.2 a) Os rendimentos de natureza financeira, tais como juros, dividendos e outras
> )
participações em lucros, descontos, ágios, transferências, diferenças de câmbios

realizados, prémios na emissão de obrigações serão considerados proveitos.

b) Os encargos de natureza financeira, tais como juros de capitais alheios aplicados
na exploração, descontos, ágios, transferências, diferenças de câmbio realizadas,
gastos com operações de crédito, cobrança de dívidas de divisas e emissão de
acções, obrigações e outros valores mobiliários e prémios de reembolso serão

considerados custos.

NACIONAIS

16.1 O Concessionário Mineiro colocará à disposição do Estado ou de outra pessoa colectiva
pública por ele indicada (a “Entidade Pública Designada”), uma participação social de 15% no
capital social do Concessionário Mineiro (“Participação do Estado”) :

a) Desta participação, 5% do capital social do concessionário mineiro, são reservados à

Empresa Moçambicana de Exploração Mineira - EMEM- SA de forma gratuita.

b) 5% para alienção à entidades públicas ou privadas em termos comerciais de mercado, nos
termos da alínea b) do nº1 do artigo 33 da Lei nº 15/2011, de 10 de Agosto.

c) 5% é reservada para alienação via mercado bolsista a favor de inclusão económica em
termos comerciais de mercado preferencialmente de pessoas singulares moçambicanas, nos
termos da alínea a) do nº1 do artigo 33 da Lei nº 15/2011, de 10 de Agosto.

16.2 Se as Partes não chegarem a um acordo sobre o que constitui termos comerciais de
mercado, para os efeitos do disposto nas alíneas b) e c) acima, qualquer das Partes poderá

submeter a questão em litígio à arbitragem de acordo com a Cláusula 29.

Ne
16.3 As Partes acordam que as alocações da Participação Nacional, conforme estabelecido

nesta Cláusula 16 preenchem plenamente as disposições das alíneas a) e b), do n.º 1, do artigo
33, da Lei n.º 15/2011, de 10 de Agosto e respectivo regulamento, e que não são e não serão

solicitadas quaisquer alocações adicionais, presentes ou futuras, a título de Participação

Nacional, nos termos da lei aplicável.

CLÁUSULA 17 - REGIME CAMBIAL

17.1 Regime cambial. O Concessionário Mineiro observará sempre as normas e formalidades

referentes a transacções cambiais que estejam ou venham a estar periodicamente em vigor na

República de Moçambique.

17.2 Contas. O Concessionário Mineiro terá o direito de:

(a)

(b)

(O)

Abrir e manter uma ou mais contas em moeda moçambicana, em qualquer banco na
República de Moçambique e dispor livremente das quantias ai depositadas desde que
observadas as regras sobre pagamentos previstas na respectiva legislação, podendo as
referidas contas ser creditadas apenas com:

() | as receitas resultantes da conversão em moeda moçambicana, nos termos da alínea
(c) da Cláusula 17.2, de fundos em moeda esttangeita depositados nas contas
referidas na alínea (b) da Cláusula 17.2; e

(ii) as quantias recebidas em moeda moçambicana com respeito a fundos resultantes
das operações realizadas no país e outras conexas, incluindo a venda ou qualquer
renda, reembolso ou outro crédito recebido pelo Concessionário Mineiro que se
apliquem a encargos lançados às contas nos termos deste Contrato;

Abrir e manter uma ou mais contas em moeda estrangeira em qualquer banco a operar

na República de Moçambique, a fim de importar e depositar em tais contas os fundos

necessários para a realização das suas operações; e

Comprar moeda moçambicana junto dos bancos que operam na República de

Moçambique, exceptuando os casos de projectos que incidam sobre recursos naturais

não renováveis, que pela sua especificidade, a compra deverá ser feita junto do Banco de

Moçambique.
de Moçambique o direito de ordenar a realização de auditorias a tais contas sempre que se
repute necessário;

(iii) arcar com as despesas relativas às auditorias, sendo estas consideradas custos recuperáveis;

(iv) prestar informação ao Banco de Moçambique nos moldes por estes requeridos, sob pena
de lhe serem aplicadas as competentes sanções, nos termos da legislação aplicável;

(v) aceder aos pedidos de visitas às instalações, bem assim às áreas operacionais do projecto

que forem previamente formulados pelo Banco de Moçambique.

17.3 Mediante aprovação prévia do Banco de Moçambique e segundo a legislação em vigor o
Concessionário Mineiro poderá contrair empréstimos externos, pagar juros, capital e outras

despesas ao abrigo de contrato de financiamento.

17.4 Após cumprir com o preconizado a lepislação fiscal, no domínio da tributação do
rendimento, o Concessionário Mineiro terá o direito de transferir para o estrangeiro os lucros e

dividendos, nos termos da legislação cambial em vigor.

17.5 Para efeitos de pagamento de impostos e outras contribuições ao Estado, o

Concessionário Mineiro deverá obter moeda nacional por contrapartida de venda de moeda

estrangeira ao Banco de Moçambique.

17.6 O registo de investimento directo estrangeiro será efectuado com a observância dos
seguintes procedimentos:

a) Mediante apresentação de cópia do borderaux bancário emitido pelo banco do
Concessionário Mineiro comprovando a recepção da moeda estrangeira a favor do
empreendimento, quando o investimento seja feito através da entrada da moeda
estrangeira;

b) Mediante apresentação dos Documentos Únicos, quando o investimento seja feito
através da importação de equipamento, maquinaria e outros bens materiais previstos nos
termos do Contrato;

cy | Outros requisitos previstos na legislação específica sobre a matéria objecto do presente

contrato.
17.21 Mediante aprovação prévia do Banco de Moçambique e segundo os procedimentos
em vigor, será concedida ao Concessionário Mineiro autorização especial para abertura e
movimentação de contas bancárias no exterior, para depositar as receitas de exportação, com a

finalidade de fazer face às obrigações para com o exterior resultante de contratos devidamente

aprovados pelo Banco de Moçambique.

17.21 (a) Aprovada(s) a(s) conta(s), o Concessionário Mineiro estará adstrito à obrigação de
informar ao Banco de Moçambique o(s) número(s) de conta(s) e seu banco de domicílio no
prazo de 15 dias após a abertura da conta, devendo proceder de igual modo relativamente as

contas abertas no sistema bancário nacional.

7.2.2 A porção das receitas a manter no exterior referidas na cláusula 17.2.1(a) deverá ser na
percentagem que permita o pagamento das despesas inerentes as obrigações contratualmente
assumidas para com o exterior, devendo o remanescente: ser remetido para um banco que

opera em Moçambique no prazo de 90 (noventa) dias após as exportações dos bens.

17.22 (a) A remessa acima referida deverá ser reflectida em moeda nacional na conta da
concessionária domiciliada no país, podendo esta reter, até ao limite de 50% em moeda
estrangeira. Nos casos em que a concessionária estiver a operar em projectos de pesquisa e
exploração de recursos não renováveis, obriga-se a vender ao Banco de Moçambique a parte
que deve ficar reflectida em moeda nacional, podendo reter até ao limite de 50% em moeda
estrangeira. Todavia, sempre que necessitar de comprar moeda nacional terá que fazê-lo por
via do Banco de Moçambique ao abrigo da cláusula 17.2c.

17.22 (b) No âmbito da movimentação das contas referidas na cláusula 17.2.1 o

Concessionário Mineiro obriga-se a:

(i) renunciar os seus direitos de sigilo bancário em benefício do Banco de Moçambique, em
relação as contas acima referidas de modo a garantir o acesso a informação bancária ao seu
gestor e facilitar a realização das auditorias;

(ii) relatar ao Banco de Moçambique, de forma periódica a movimentação das contas, devendo

ordenar ao seu banqueiro o envio das cópias dos extractos trimestrais, assistindo ao Banco

te,
17.7 Em tudo quanto esteja omisso na presente cláusula, serão aplicadas as regras constantes

na legislação cambial em vigor.
Bis! 'g

CLÁUSULA 18 - EMPREGO DE PESSOAL

18.1 Conformidade com os padrões laborais. O Concessionário Mineiro deverá cumprir a Lei

Aplicável relativamente a contratações, padrões e segurança laboral.

18.2 Preferência por contratação local. Na contratação de pessoal pata trabalho nas Operações

Mineiras, e sujeito ao disposto nas Cláusulas 18.3 e 18.4, o Concessionário Mineiro deverá dar
preferência a cidadãos moçambicanos, o concessionário Mineiro deverá, após apresentar a
Notificação referida na Cláusula 8.1, efectuar programas de formação e recrutamento, a
expensas suas, por forma a identificar cidadãos moçambicanos devidamente qualificados nas

comunidades de acolhimento e vizinhas com aptidão para adquirir as necessárias qualificações

e experiência.

18.3 Preferência por profissionais moçambicanos. Sujeito ao disposto na Cláusula 18.4, o

Concessionário Mineiro deverá dar preferência a cidadãos moçambicanos que tenham
domicílio nas comunidades de acolhimento e vizinhas ou, caso não estejam disponíveis, em
qualquer outro local, para contratação de posições para as quais seja necessário um nível
universitário.

18.4 Direito a empregar es - Sujeito à Lei Aplicável, o Concessionário
Mineiro, o Operador Mineiro ou os Subcontratados, têm o direito de contratar e empregar um
número razoável de trabalhadores estrangeiros que tenham qualificações, conhecimentos ou

experiência especializados. Para o efeito, “número razoável” significa:
,

(a) 30% ( trinta por cento) do total de trabalhadores durante a fase de desenvolvimento do

projecto;
(b) 20% ( vinte por cento) do total de trabalhadores após os primeiros cinco anos da fase de

Exploração Mineira; e
vizinhas, de qualquer outro local em Moçambique ou no estrangeiro). O programa deve
também descrever as actividades de formação planeadas e qualquer uso planeado de
Subcontratados. O nível de emprego e formação deve ser adequado a natureza e extensão das

Operações de Prospecção e Pesquisa e da Exploração Mineira, respectivamente.

18.8 O Director Nacional de Minas deverá aprovar programas de formação e emprego. O

MIREM, em consulta com o ministério responsável pelos assuntos laborais, deverá, se os
programas apresentados no âmbito do previsto na Cláusula anterior atingit ou descrever um
programa razoável para atingir os objectivos estabelecidos nas Cláusulas 18.2, 18.3 e 18.4,
aprovar tais programas. Se o programa não for aprovado, o Director Nacional de Minas deverá
Notificar o Concessionário Mineiro no prazo de 45 (quarenta e cinco) Dias de Calendário, a
contar da data em que o programa foi apresentado, e tal Notificação deverá conter os motivos
específicos do indeferimento e os meios ou orientações que permitam ao Concessionário

Mineiro corrigir tais motivos. O Concessionário Mineiro pode apresentar qualquer número de

programas revistos.

18.9 Um único programa de formação e emprego. Se o Concessionário Mineiro detém mais

que um Título Mineiro na Área do Contrato, pode apresentar anualmente um único programa

de formação e emprego por forma a cumprir os requisitos das Cláusulas 18.7 e 18.8.

19 - DESE L T

19.1 Obrigação geral de promoção de desenvolvimento. O Concessionário Mineiro deverá

apoiar no desenvolvimento da sua comunidade mineira para promover o bem-estar geral e

melhorar a qualidade de vida dos habitantes da comunidade beneficiária.

19.2 Acordo de Desenvolvimento da Comunidade. O Concessionário Mineiro deverá celebrar

um memorando de entendimento, a denominar-se Acordo de Desenvolvimento da
Comunidade, com o Gverno local respectivo . O montante a ser investido em projectos sociais
ao abrigo do Acordo de Desenvolvimento da Comunidade deverá corresponder ao equivalente
de US$4 (quatro milhões de dólares norte-americanos) até ao termo da Concessão Mineira,

sendo que, deste total, US$1 (um milhão de dólares norte-americanos) deverão ser
(c) 10% ( dez porcento) do total de trabalhadores, após cinco anos do início da produção

comercial.

18.4.1 Em circunstâncias em que o Concessionário Mineiro, seus Operadores Mineiros e
Subcontratados envidaram os melhores esforços para recrutar e treinar cidadãos
Moçambicanos e o Concessionário Mineiro, mesmo assim, corre o risco de incumprir a
sua obrigação nos termos da Cláusula 9.2, e desde que o Concessionário Mineiro
obtenha o parecer da entidade competente sobre a pertinência ou não da contratação
de mão-de-obra estrangeira, em percentagens superiores às acima indicadas, conforme
o previsto na alínea e) do número 1 do artigo 10 do Regulamento de contratação de
cidadãos de nacionalidade estrangeira para os sectores de petróleos e minas, aprovado

pelo Decreto nº 63/11, de 7 de Dezembro, os limites percentuais acima inidcados

devem ser revistos.

18.5 Aos trabalhadores estrangeiros do Concessionário Mineiro será exigido que obtenham um
visto de residência apropriada, o qual deve ser emitido pelos Serviços Provinciais de Migração

no prazo de 5 (cinco) Dias de Calendário a contar da data da submissão do pedido.

18.6 Mediante pedido do Concessionário Mineiro, do Operador Mineiro. ou dos
Subcontratados, o MIREM deverá envidar os seus melhores esforços para assegurar que O
Concessionário Mineiro obtenha prontamente do Governo todas as autorizações necessárias
para os trabalhadores estrangeiros (incluindo, mas não limitado, a autorizações de entrada e de
saída, autorizações de trabalho, vistos e quaisquer outras autorizações) nos termos da Lei

Aplicável.

18.7 O Concessionário Mineiro deverá apresentar programas de formação e emprego para as

Concessões Mineiras. Sujeito ao disposto na Cláusula 18.8, o Concessionário Mineiro deverá
apresentar anualmente ao MIREM, para todas as Concessões Mineiras na Área do Contrato,
no prazo de 60 (sessenta) Dias de Calendário antes do final de cada Ano Civil, o programa de

emprego e formação a ser seguido durante o Ano Civil subsequente. Tal programa deverá

incluir o número previsto de trabalhadores, as suas categorias (não qualificados, qualificados,

administrativos, técnicos e gestão) e a sua origem (das comunidades de acolhimento ou
despendidos ao longo dos primeiros 5 (cinco) anos após a assinatura do Acordo de

Desenvolvimento da Comunidade.

19.2.1 Identificação da comunidade de acolhimento. A comunidade beneficiária uma

comunidade de pessoas próxima da Área de Concessão Mineira conforme mutuamente
acordado entre o Concessionário Mineiro e as autoridades locais e conforme identificado na
Avaliação do Impacto Ambiental. Se existir mais do que uma Área de Concessão Mineira na
Área do Contrato, o Concessionário Mineiro deverá celebrar um Acordo de Desenvolvimento
de Comunidade para cada Concessão Mineira, excepto se a comunidade beneficiáriafor a
mesma para mais do que uma Concessão Mineira, sendo nesse caso apenas necessário um
Acordo de Desenvolvimento da Comunidade. Se o Concessionário Mineiro e as autoridades
locais não conseguirem determinar qual comunidade deve ser considerada a comunidade de
acolhimento, qualquer das Partes pode Notificar o Ministra para solicitar esclarecimentos, e o
Ministra deverá Notificar o Concessionário Mineiro e as autoridades locais no prazo de 60
(sessenta) Dias de Calendário a contar do pedido de esclarecimento, especificando qual

comunidade deve ser considerada a comunidade de acolhimento.

19.22 Acordo de Desenvolvimento da Comunidade deve conter certas disposições. O

Concessionário Mineiro deve negociar com a comunidade beneficiária os termos do Acordo de

Desenvolvimento da Comunidade, e tal acordo deve incluir pelo menos as seguintes

disposições:

(a) A pessoa, pessoas ou entidade que representa a comunidade beneficiária para efeitos do
Acordo de Desenvolvimento da Comunidade;

(b) Os objectivos do Acordo de Desenvolvimento da Comunidade;

(c) As obrigações do Concessionário Mineiro para com a comunidade beneficiária, incluindo
mas não necessariamente limitado a:
i compromissos relativamente a contribuições socioeconómicas que o projecto fará

para a sustentabilidade da comunidade;

ii - assistência na criação de actividades de auto-sustento e geradoras de rendimentos, tais

como produção de bens e serviços necessários para a mina e para a comunidade;
iii. consulta com a comunidade no desenvolvimento de um Programa de Encerramento
da Mina que prepare a comunidade para o eventual encerramento das Operações
Mineiras do Concessionário Mineiro;

(d) As obrigações da comunidade beneficiáriapara com o Concessionário Mineiro;

(e) Os meios pelos quais o Acordo de Desenvolvimento da Comunidade deverá ser revisto
pelo Concessionário Mineiro e pela comunidade beneficiária cada 5 (cinco) anos civis, e
o compromisso de que o acordo em vigor se manterá vinculativo no caso de quaisquer
modificações ao acordo pedidas por uma das Partes não serem aceites pela outra Parte;

() Os sistemas de consulta e fiscalização entre o Concessionário Mineiro e a comunidade de
acolhimento, e os meios pelos quais a comunidade pode participar na planificação,
implementação, gestão e fiscalização das actividades conduzidas no âmbito do acordo;

(8) Compromisso de que o Concessionário Mineiro e a comunidade beneficiáriaacordam que
qualquer conflito relativamente ao acordo será em primeira instância resolvido por
consulta entre o Concessionário Mineiro e o representante da comunidade beneficiáriae,
se o conflito não for assim resolvido, qualquer das Partes pode apresentar a questão para
o Ministra decidir, em consulta com a Administração Local, e a decisão do Ministra será

final e vinculativa para o Concessionário Mineiro e comunidade de acolhimento;

19.23 Exemplos de obrigações a serem consideradas. As Partes reconhecem que um Acordo

de Desenvolvimento da Comunidade deverá considerar as circunstâncias únicas de cada

Concessão Mineira e comunidade de acolhimento, e as questões a serem consideradas não

podem ser pré-determinadas. Assim, o Acordo de Desenvolvimento da Comunidade pode
incluir todas ou algumas das seguintes matérias quando relevantes para a comunidade

beneficiária:

(a) Educação escolar, aprendizagem, formação técnica e oportunidades de emprego para as

pessoas da comunidade;

(b) Contribuições financeiras ou outros apoios no desenvolvimento e manutenção de infra-

estruturas como educação, saúde ou outros serviços comunitários, estradas, água e

energia;
(c) Assistência na criação, desenvolvimento e apoio de Concessionário Mineiro de pequena

escala e micro-empreendimentos;
(d) Comercialização de produtos agrícolas;

(e) Prevenção e consciencialização de HIV;

(f Métodos e procedimentos para a gestão ambiental e socioeconómica e capacitação do
governo local;

(g) o estabelecimento e a Administração de um fundo a ser constituído a partir de uma
percentagem (a ser definida) dos valores pagos a título de Imposto sobre a Superfície e

imposto sobre a produção.

estiverem preenchidas. O Acordo de Desenvolvimento da Comunidade acordado e assinado
pelos representantes autorizados do Concessionário Mineiro e o Governo deverá ser
submetido à aprovação pela Ministra, que deverá aprová-lo no prazo de 45 (quarenta e cinco)
Dias de Calendário contados a partir da data de submissão, se o acordo observar os requisitos
estabelecidos na Cláusula 19.2.3. Se o pedido for indeferido, o Ministra deverá Notificar os
representantes do Concessionário Mineiro e da comunidade beneficiáriae tal Notificação
deverá indicar os motivos específicos do indeferimento e os meios ou orientações através dos
quais se possa corrigir tais motivos. O Concessionário Mineiro e a comunidade

beneficiáriapodem apresentar qualquer número de acordos revistos.

192.5 Acordo de Desenvolvimento da Comunidade. O início dos trabalhos de

Desenvolvimento dentro da Área de Concessão Mineira não deve prejudicar o processo da

negociação do Acordo de Desenvolvimento da Comunidade para tal Concessão Mineira.

19.26 A Ministra pode impor um Acordo de Desenvolvimento da Comunidade em

circunstâncias excepcionais. Se o Concessionário Mineiro e a comunidade beneficiária não
conseguirem concluir um Acordo de Desenvolvimento da Comunidade após esforços
razoáveis à data em que o Concessionário Mineiro esteja pronto para iniciar os trabalhos de
Desenvolvimento na Área da Concessão Mineira, o Concessionário Mineiro ou a comunidade
beneficiáriapodem, conjunta ou individualmente, submeter, mediante Notificação, a matéria do
acordo à Ministra para resolução, e a decisão do Ministra, em consulta com a Administração
local, será final. Tal Notificação de qualquer das partes deverá incluir o modelo de Acordo de

Desenvolvimento da Comunidade proposto pela parte, descrição dos esforços desenvolvidos

lg
na negociação de um acordo, matérias que tenham sido acordadas, matérias em que exista
desacordo, e proposta para resolução da questão. O Ministra deverá apresentar uma decisão no

prazo de 60 (sessenta) Dias de Calendário a contra de tal Notificação.

19.27 Arquivo de cópia do Acordo de Desenvolvimento da Comunidade. A DNM deverá

manter uma cópia de todos os Acordos de Desenvolvimento da Comunidade em local

acessível ao público.

19.3 O Concessionário Mineiro deverá respeitar tradições. O Concessionário Mineiro deverá

reconhecer e respeitar os direitos, costumes e tradições das comunidades locais.

- Ã MINERAI
201 O Concessionário Mineiro deverá manter registos actualizados. O Concessionário
Mineiro deverá preparar e, enquanto este Contrato se mantiver em vigor, manter registos
detalhados, precisos e actualizados das Operações de Prospecção e Pesquisa,
Desenvolvimento, Exploração Mineira e Operações de Processamento relativamente à Área do
Contrato. O original ou uma cópia autenticada de tais registos deverá ser sempre mantida em
Moçambique e sempre disponível para revisão pelo MIREM durante as horas normais de
trabalho. Todos esses relatórios, registos e dados, à excepção das amostras das coroas de

testemunho podem ser mantidos em formato electrónico.

20.2 O Concessionário Mineiro deverá manter amostras e registos das perfurações. O

Concessionário Mineiro deverá manter duplicados ou, consoante os casos, partes de amostras
das perfurações e concentrados finais, bem como compostos mensais dos resultados de
cabeçotes de fresar e amostras de resíduos por um período mínimo de 5 anos. Tal deverá ser
disponibilizado ao MIREM mediante pedido e Notificação em tempo razoável. No caso de o
Concessionário Mineiro abandonar a Área do Contrato ou pretender destruir as amostras
guardadas após o período mínimo de 5 anos, deverá Notificar o MIREM e, se solicitado,

entregar tais amostras ao MIREM, ou caso contrário, poderá dispor do material.

solicitad la Lei Aplicável. O Concessionário Mineiro deverá apresentar aos

departamentos governamentais competentes todos os relatórios exigidos pela Lei Aplicável ou

pelo presente Contrato.
20.4 Relatórios sobre Títulos Mineiros. O Concessionário Mineiro deverá apresentar

Relatórios separados, conforme seja necessário nos termos da Lei de Minas, para a Concessão

Mineira dentro da Área do Contrato.

20.5 Relatórios de despesas anuais. Anualmente, o Concessionário Mineiro deverá preparar e
apresentar ao MIREM, no prazo de 60 (sessenta) Dias de Calendário a contar do final de cada
Ano Civil um relatório anual das suas despesas para Desenvolvimento e infra-estruturas
(Relatório Anual de Despesa de Desenvolvimento), assinado por um engenheiro de minas ou
geólogo licenciado. Tais relatórios devem ser suficientemente detalhados para determinar o
montante das despesas que se qualificam para cumprir as obrigações de trabalho mínimas,
podendo incluir cópias da documentação aduaneira da importação de bens e os boletins da

importação de capitais privados para permitir ao Governo verificar tais montantes.

20.6 Relatório de despesas acumuladas. No momento em que o Concessionário Mineiro tenha
gasto o montante necessário nos termos da Cláusula 7.3.1 e 8.4, o Concessionário Mineiro

deverá preparar um Relatório de Despesas Acumuladas assinado pelo seu representante em
Moçambique a atestar que gastou tal montante. Este Relatório de Despesas Acumuladas
deverá ser detalhado o suficiente para demonstrar o montante e os tipos de despesas que se
qualificam pata cumprir o estabelecido na Cláusula 7.3.1 e 8.4, numa base cumulativa,
incluindo cópias da documentação aduaneira da importação de bens e os boletins da

importação de capitais privados para permitir ao Governo verificar tais montantes.

20.7 Relatório anual do Acordo de Desenvolvimento da Comunidade. Anualmente, o

Concessionário Mineiro deverá preparar e apresentar ao MIREM, dentro de um prazo que não

deverá exceder 60 (sessenta) Dias de Calendário após o término de cada Ano Civil, um

Relatório Anual do Acordo de Desenvolvimento da Comunidade, que deverá incluir pelo

menos a seguinte informação:

a) uma avaliação qualitativa sob o cumprimento ou não dos objectivos no âmbito do referido

acordo; Fá

k
b) consoante os casos, a justificação para o não cumprimento dos objectivos e o que poderá
ser efectuado para atingir tais objectivos no futuro;

c) uma lista detalhada de quaisquer montantes gastos pelo Concessionário Mineiro devido ao
Acordo de Desenvolvimento da Comunidade;

d) quaisquer problemas especiais ou recorrentes com a comunidade de acolhimento;

e) o progresso registado com o Programa de Encerramento da Mina.

20.8 Relatório anual de emprego. O Concessionário Mineiro deverá apresentar anualmente ao
MIREM, até ao dia 31 de Janeiro, um Relatório de emprego. Tal Relatório deverá incluir o

número de trabalhadores do Concessionário Mineiro a 31 de Dezembro do Ano Civil anterior,
o número de trabalhadores para cada categoria (não qualificados, qualificados, administrativos,
técnicos ou gerência) e a respectiva percentagem da origem dos trabalhadores (das

comunidades de acolhimento ou vizinhas, de qualquer outro local em Moçambique ou do

estrangeiro).

CLÁUSULA 21 - VENDAS E VALOR DO PRODUTO MINEIRO

21.1 Vendas de Produto Mineiro. O Concessionário Mineiro deverá envidar esforços para
alienar o Produto Mineiro ao mais alto preço comercial de mercado possível e com as mais
baixas comissões e taxas conexas possíveis nas circunstâncias prevalecentes à altura e negociar
os termos e condições de venda compatíveis com as condições de mercado mundiais. O
Concessionário Mineiro pode celebrar contratos de venda e comercialização a longo prazo ou
contratos em moeda externa e de facilidades de cobertura de risco aceitáveis, não obstante o
preço de venda de Produto Mineiro, incluindo preços “spot” do mercado, poder ser superior
ou inferior em qualquer momento, ou os termos e condições de venda sejam menos favoráveis

que os disponíveis noutras condições.

21.2 O Estado pode solicitar acesso à produção. o Ministra pode, mediante Notificação entre

1 e 31 de Julho de cada ano, solicitar que o Concessionário Mineiro venda ao Estado, a uma
pessoa jurídica por si detida ou a qualquer entidade moçambicana, até ao montante de 10%
(dez por cento) da produção de Produto Mineiro para o Ano Civil subsequente. O preço pago

ao Concessionário Mineiro por tal Produto Mineiro deverá ser o preço justo de mercado e,

+
se presume que o Concessionário Mineiro realizaria se a venda fosse efectuada a qualquer
Terceiro. Se as Partes não acordarem num valor justo de mercado para o Produto Mineiro,
qualquer das Partes pode remeter a matéria para apreciação por um Perito Independente nos
termos da Cláusula 29. A(s) venda(s) deverá(ão) revestir-se da forma padrão do contrato de
venda de Produto Mineiro normalmente utilizada pelo Concessionário Mineiro e de acordo
com os termos de pagamento na venda a Terceiros. O Concessionário Mineiro não terá
qualquer obrigação de vender Produto Mineiro à parte especificada pela Ministra na sua
Notificação se tal Produto Mineiro estiverem já reservados para venda no âmbito de um
contrato a longo prazo ou outro com um Terceiro na data em que o Concessionário Mineiro
recebeu a Notificação do Ministra. Se o Concessionário Mineiro não puder cumprir o pedido
do Ministra devido a tais compromissos contratuais anteriores, deverá fornecer à Ministra

cópias de tais contratos ou outra prova que demonstre tais compromissos.

21.3 Notificação de Venda a Associada. Os compromissos de venda a Associadas, se

existirem, deverão ser efectuados apenas com preços baseados ou equivalentes a vendas justas
de mercado e de acordo com os termos e condições de venda em que tais acordos teriam sido
efectuados se as Partes não fossem Associadas, incluindo descontos de venda, comissões ou
taxas normais, tomando em consideração o volume, quantidade, duração e outros termos do
contrato de venda. Tais descontos, comissões ou taxas concedidos às Associadas não deverão
ser superiores às taxas prevalecentes de tal forma que tais descontos ou comissões não
reduzam os lucros líquidos das vendas do Concessionário Mineiro ou abaixo daqueles que o

Concessionário Mineiro receberia se as Partes não fossem Associadas.

21.4 O MIREM tem o direito de fiscalizar vendas. O MIREM tem o direito de verificar e

fiscalizar todas as vendas e outras alienações de Produto Mineiro, incluindo os termos e

condições de tais vendas e outros compromissos de alienação. Tal informação será tratada pelo

Governo como confidencial.

21.5 Ajustamento para o valor justo de mercado. Quando o MIREM tenha motivos para

acreditar, baseados em pesquisas sobre metodologias de preços internacionalmente praticados
e após a consideração das Cláusulas 21.1 e 21.4, que as receitas declaradas pelo Concessionário

Mineiro pela venda ou outra disposição de Produto Mineiro não reflectem o seu valor justo de
mercado quanto ao preço obtido, qualidade ou quantidade da produção ou outros factores,
sem prejuízo das demais disposições desta Cláusula 21, o valor para efeitos de pagamento de
imposto sobre a produção, imposto sobre o rendimento, IVA ou outros pagamentos ao

Estado deverá ser ajustado para reflectir o valor justo de mercado.

21.6 O MIREM deverá Notificar por escrito sobre preço em disputa. Quando o MIREM

dispute a equidade ou validade dos preços de venda realizados sobre a totalidade ou parte das
vendas ou outra disposição de Produto Mineiro durante o período em questão relativamente
ao cálculo e pagamento de taxas de produção e outros pagamentos devidos a0 Estado nos

termos do presente Contrato ou da Lei Aplicável, deverá Notificar o Concessionário Mineiro

por escrito.

21.7 Obrigação de apresentar documentação de venda. O Concessionário Mineiro deverá, no

prazo de 15 (quinze) Dias de Calendário a contar da data de tal Notificação pelo MIREM,
apresentar documentação por escrito ao MIREM que demonstre que os proveitos reais
representam o valor justo de mercado da venda ou outra disposição do Produto Mineiro em
questão. A informação apresentada deverá ser tratada como confidencial. O MIREM deverá
considerar a documentação apresentada pelo Concessionário Mineiro e deverá Notificar o

Concessionário Mineiro da sua decisão.

21.8 As Partes deverão acordar no preço justo de mercado ou submeter a matéria para
apreciação por Perito Independente. No prazo de 30 (trinta) Dias de Calendário da Notificação

efectuada nos termos da Cláusula 21.7 as Partes deverão reunir-se para resolver as objecções
do MIREM e, conforme previsto na Cláusula 21.1, deverão acordar o preço justo de mercado
da venda ou disposição do Produto Mineiro para o período em questão. No caso de as Partes
não chegarem a acordo sobre o valor justo de mercado, qualquer das Partes pode submeter a

matéria em disputa para determinação por um Perito Independente, conforme estabelecido na

Cláusula 29.

21.9 Onde o Perito Independente determine que o valor justo de mercado pela venda ou outra

disposição de Produto Mineiro era um valor demasiadamente baixo, o Concessionário Mineiro

deverá pagar, no prazo de 60 (sessenta) Dias de Calendário a contar da Notificação recebida

ta
nos termos da Cláusula 21.8, quaisquer impostos ou taxas, incluindo o ISP, que seriam pagas se
o Produto Mineiro tivesse sido avaliado ao valor justo de mercado determinado pelo Perito
Independente tendo em conta as condições prevalecentes no mercado no momento em
questão. Se o Perito Independente considerar, nos termos da Cláusula 21.8, que o valor justo
de mercado calculado pelo MIREM era superior ao valor de mercado, o Governo deverá
reembolsar o Concessionário Mineiro no prazo de 60 (sessenta) Dias de Calendário a contar da
decisão do Perito Independente, ou deduzir de qualquer imposto devido pelo Concessionário
Mineiro, a diferença entre o valor justo de mercado calculado pelo MIREM e o valor justo de

mercado determinado pelo Perito Independente.
S 22 -B EE P,

221 Aquisição. O Concessionário Mineiro, os Operadores Mineiros e os Subcontratados,
deverão adquirir para as Operações Mineiras os bens que razoavelmente determinem serem os

necessários para conduzir tais operações.

22.2 O Governo tem opção de adquirir os bens. Após o encerramento, resolução ou

caducidade da Concessão Mineira do Concessionário Mineiro, o Governo poderá adquirir
todos os bens móveis, imóveis e não-removíveis utilizados nas Operações Mineiras, incluindo
qualquer infra-estruturas que seja propriedade do Concessionário Mineiro e utilizados
exclusivamente para as Operações Mineiras, a um preço igual ao valor de mercado de tais bens
conforme reflectido nas demonstrações financeiras do Concessionário Mineiro ou a preços
mais baixos que o Concessionário Mineiro possa estabelecer. Se o Governo não exercer tal
opção no prazo de 90 (noventa) Dias de Calendário a contar da data da Notificação de
encerramento da mina enviada nos termos da Cláusula 10.5.1 ou no prazo de 90 (noventa)
Dias de Calendário anteriores à resolução ou caducidade da Concessão Mineira, o
Concessionário Mineiro será livre para remover ou dispor de tais bens da forma que considere

apropriada nos termos da Lei Aplicável e do Programa de Encerramento da Mina ou Plano de

Gestão Ambiental.

22.3 Remoção e exportação. Sujeito ao disposto na Cláusula 22.2, todos os materiais,

equipamentos, plantas e outras instalações erigidas ou colocadas pelo Concessionário Mineiro

MN
na Área do Contrato que sejam de natureza móvel permanecerão propriedade do
Concessionário Mineiro e este terá o direito de vender, remover e te-exportar de Moçambique

tais materiais e equipamento, plantas e outras instalações, sujeito à Lei Aplicável.

231 Utilização de infra-estruturas públicas. Sujeito à Lei Aplicável, o Concessionário Mineiro

e quaisquer Operadores Mineiros e os Subcontratados deverão ter acesso e o direito de utilizar
estradas, pontes, vias ferroviárias, campos aéreos, facilidades portuárias e outras facilidades de
transporte, bem como energia, combustível, telefones e outros meios de comunicação, e
serviços de água, que sejam propriedade ou detidos sob concessão concedido ou prestados por
qualquer agência ou entidade detida ou controlada pelo Governo, desde que o seu uso pelo
Concessionário Mineiro não limite o uso existente e aprovado por outras Pessoas. Exceptuam-

se do acima descrito as infra-estruturas públicas destinadas ao uso não civil.

23.1.1 Construção, melhoria e manutenção de infra-estruturas públicas e privadas. O

Concessionário Mineiro deverá, sujeito ao disposto nesta Cláusula e na Lei Aplicável, ter o

direito de construir, utilizar, melhorar e manter quaisquer estradas, pontes, caminhos-de-ferro,
campos aéreos, facilidades portuárias e outras facilidades de transporte adicionais, e de
construir, utilizar, melhorar ou manter quaisquer estações de energia eléctrica, linhas de
transporte /transmissão de energia, linhas telefónicas ou outras facilidades de comunicações,
óleo e gasodutos, facilidades de transporte de água ou de outras linhas de utilidade ou
facilidades, necessárias para as Operações Mineiras, tanto dentro como fora da Área de
Contrato para o uso do Concessionário Mineiro. Ao Concessionário Mineiro será dado direito
de preferência no uso de tais infra-estruturas. Mediante pedido de um Terceiro interessado, o
Concessionário Mineiro e o Governo poderão rever tais infra-estruturas e outras necessidades
das Operações Mineiras incluindo, mas não limitado a, transporte, energia, água e necessidades
portuárias, com o objectivo de fazer uma divisão equitativa dos custos e benefícios decorrentes
de tais necessidades e uso de infra-estruturas nas Operações Mineiras. O Concessionário

Mineiro não deverá construir sem autorização da autoridade competente, e sem ter

compensado qualquer Terceiro com direito de uso e ocupação de terra.

PA
23.5 O Concessionário Mineiro terá prioridade de uso. Relativamente às infra-estruturas de

transporte construídas dentro ou fora da Área do Contrato pelo Concessionário Mineiro para

efeitos das Operações Mineiras, o Concessionário Mineiro terá prioridade no uso de tais infra-

estruturas na execução de Operações Mineiras. Se as infra-estruturas de transporte forem de

carácter público (tal como estradas e portos), O Concessionário Mineiro deverá permitir ao

público o uso das infra-estruturas de transporte das Operações Mineiras, desde que tal uso e a

sua forma não prejudiquem ou interfiram indevidamente nas Operações Mineiras. Se um

Terceiro pretender utilizar tais infra-estruturas de transporte e desde que tal utilização não

prejudique as Operações Mineitas, o Concessionário Mineiro deverá permitir que tais Terceiros
utilizem as infra-estruturas de transporte sujeito aos termos e pagamento de taxas de utilização

que sejam equitativas tendo em conta o uso que tais Terceiros façam das infra-estruturas, à
natureza das infra-estruturas e, se necessário, conforme aprovado pelas autoridades

competentes de acordo com a Lei Aplicável. O Concessionário Mineiro poderá restringir ou

proibir o acesso público a estradas na Área da Concessão Mineira no caso de perigo para os
utilizadores ou funcionários do Concessionário Mineiro ou distúrbio ou obstrução das

Operações Mineiras. Se existir qualquer conflito entre o Concessionário Mineiro e um Terceiro
utilizador de tais infra-estruturas de transporte fora da Área da Concessão Mineira, O
Notificar o Ministra, que deverá determinar o nível de uso

a existirem. Se o Ministra e o

Concessionário Mineiro deverá

razoável por “Terceiros e o montante das taxas de utilização,

Concessionário Mineiro não concordarem com o nível de uso ou das taxas de utilização, O

Concessionário Mineiro pode submeter a questão à arbitragem de acordo com a Cláusula 29.

23.6
estruturas. O MIREM compromete-se a apoiar e cooperar com o

Concessionário Mineiro na

obtenção de quaisquer licenças, aprovações ou autorizações necessárias para o financiamento,

construção, utilização, manutenção e reparação de infra-estruturas necessárias para as
Operações Mineiras e que estejam descritas no Plano de Produção Mineira e a obter de +

quaisquer outras autoridades competentes quaisquer aprovações necessárias para a utilização

de infra-estruturas públicas disponíveis em Moçambique, sujeito ao pagamento de quaisquer

ralmente aplicáveis e sem prejuízo do carácter público de tais

ii

taxas que sejam apropriadas ou ge

infra-estruturas.
237 O Concessionário Mineiro poderá conceder a Terceiros um uso limitado. O

Concessionário Mineiro pode permitir a anteriores Utentes da Terra e membros da
comunidade beneficiáriaum acesso limitado para pastagem de animais ou para cultivo da
superfície da terra dentro da Área da Concessão Mineira, desde que tais actividades não
interfiram com as Operações Mineiras. Se o Concessionário Mineiro considerar que, numa
dada altura, tais actividades vão interferir com as Operações Mineiras, o Concessionário
Mineiro deverá Notificar tais Terceiros do local, data e período da interrupção das actividades.
Se tal uso continuar para além da data em que foi determinada a interrupção, o Concessionário
Mineiro pode solicitar, mediante Notificação, o apoio do Director Nacional de Minas para
parar a utilização da Área da Concessão Mineira pelos Terceiros. O MIREM deverá, no prazo

de trinta (30) Dias de Calendário a contar de tal Notificação, tomar as acções necessárias para

interromper o uso.

CLÁUSULA 24 - MEIO AMBIENTE, REABILITAÇÃO E PROTECÇÃO CONTRA

PERDAS E DESPERDÍCIOS

Concessionário Mineiro deverá realizar a suas actividades e operações no âmbito deste

Contrato de maneira razoavelmente praticável para:

(a) Minimizar, gerir e mitigar quaisquer impactos ambientais, incluindo mas não limitado à
poluição resultante de tais actividades e operações; e

(b) Reabilitar e repor, onde e quando seja praticável, a terra afectada, escavada, explorada,
desenvolvida, minada ou coberta com resíduos das Operações Mineiras na Área do
Contrato, a um estado de segurança que possa estar especificado na Lei Aplicável, e de
acordo com as melhores práticas mineiras internacionais.

24.2 d. Impacto Ambiental estão Ambiental e Pr

Ambiental - Procedimentos. O Concessionário Mineiro deverá preparar e apresentar os
necessários Planos de Gestão Ambiental, Estudos de Impacto Ambiental, incluindo o

Programa de Gestão Ambiental e o Programa de Controlo de Situação de Risco e Emergência,
em conformidade com este Contrato e os Regulamento Ambiental para a Actividade Mineira.

A apresentação, processamento, consideração e aprovação ou indeferimento de tais estudos,

Ar
23.1.2 Direito de construir na Área da Concessão Mineira sem outras autorizações. Sujeito à

Lei Aplicável, em qualquer Área da Concessão Mineira, o Concessionário Mineiro tem o
direito de construir todas as infra-estruturas necessárias para o Desenvolvimento, Operações
Mineiras, Operações de Processamento e recuperação incluindo mas não limitado a estradas,
caminho-de-ferro de via estreita, ferrovias, valas, canais, óleo e gasodutos, linhas de energia,
instalações de comunicação e barragens e represas localizados dentro ou fora da Área da

Concessão Mineira que tenham sido incluídos no Plano de Produção Mineira e no Plano de
Gestão Ambiental.

23.2 Conformidade com normas e padrões. Na planificação, construção, estabelecimento, uso

e manutenção de todas as infra-estruturas necessárias para as Operações Mineiras, o
Concessionário Mineiro deverá cumprir quaisquer normas e padrões da Lei Aplicável, bem

como as boas práticas, normas e padrões internacionalmente aceites.

23.3 Reembolso por danos a infra-estruturas. O Concessionário Mineiro será responsável e

deverá indemnizar o Governo pelos custos de reparação e restauro de quaisquer infra-
estruturas resultantes de danos a bens de domínio público devido ao uso das infra-estruturas
pelo Concessionário Mineiro. Sempre que o uso pelo Concessionário Mineiro de infra-
estruturas de domínio público cause degradação ou desgaste excessivos de tais infra-estruturas,
as Partes acordam em negociar de boa-fé uma taxa de manutenção ou pagamento razoável ou

regime de manutenção pelo Concessionário Mineiro.

23.4 Manutenção de estradas e infra-estrutura: c

Mineira. Durante o prazo da Concessão Mineira, o Concessionário Mineiro deverá manter e
ser responsável por todas as estradas e outras infra-estruturas de transporte localizadas na Área
da Concessão Mineira ou quaisquer infra-estruturas de transporte fora da Área de Concessão
Mineira cujo uso é dedicado à Exploração Mineira pelo Concessionário Mineiro. Para efeitos
de manutenção, o Concessionário Mineiro poderá encerrar ou limitar o acesso a estradas e
outras infra-estruturas de transporte construídas para seu próprio uso, sem qualquer

compensação a Terceiros ou ao Estado.

A
d+
(w) O Programa de Encerramento da Mina descrito na Cláusula 10.5.3 que faz uma abordagem

das questões socioeconómicas
x) Detalhes de qualquer agência responsável por agir no caso de incumprimento e
quaiq ge: Pp gr
procedimentos a serem activados no caso de a fiscalização revelar uma falha na mitigação

e/ou um impacto negativo inaceitável emergente mesmo com total mitigação.

24.3.3 Concessionário Mineiro pode apresentar emendas ao programa proposto. Se for

recusada aprovação a um Programa de Gestão Ambiental, o Concessionário Mineiro poderá

apresentar o número de Programas de Gestão Ambiental emendados necessários para obter tal

aprovação.

24.34 Concessionário Mineiro deverá actualizar o Programa de Gestão Ambiental. O
Concessionário Mineiro deverá apresentar um Programa de Gestão Ambiental actualizado para

aprovação pelo ministério responsável pela tutela do ambiente, de acordo com este Contrato e
o Regulamento Ambiental para a Actividade Mineira a cada cinco (5) Anos Civis a contar da
data da primeira aprovação de tal plano e programa e sempre que pretenda alterar as suas
Operações Mineiras que implica a necessidade de uma alteração substancial do programa.

24.4 Aprovação pelo Ministra responsável pela tutela do ambiente. Na apreciação de um

Plano de Gestão Ambiental e de um Programa de Gestão Ambiental, ou suas actualizações, o
Ministra responsável pela tutela do ambiente deverá tomar em consideração as recomendações
do comité orientador constituído nos termos do Regulamento Ambiental para a Actividade
Mineira, e se o Ministra indeferir tal plano ou sua actualização deverá Notificar o

Concessionário Mineiro e o comité orientador dos motivos do indeferimento.

licitar apreciação r um Perito Independente. Se o

2441 Concessionário Mineiro po:
Programa de Gestão Ambiental proposto pelo Concessionário Mineiro, ou sua actualização,
for indeferido duas vezes pelo ministério responsável pela tutela do ambiente, e tal plano tenha
recebido uma recomendação de aprovação pelo comité orientador constituído de acordo com
o Regulamento Ambiental para a Actividade Mineira, o Concessionário Mineiro pode
submeter a matéria a apreciação por um Perito Independente, nos termos da Cláusula 29. Se tal

Perito Independente considerar que o programa do Concessionário Mineiro, ou sua
actualização, cumpre com os requisitos do Regulamento Ambiental para a Actividade Mineira,
e reflecte as melhores práticas internacionais para projectos de natureza e circunstâncias

similares, tal programa ou sua actualização considera-se aprovado.

Concessionário Mineiro deverá em cada Ano Civil após o primeiro ano em que existe
Produção Comercial, até ao dia 31 de Março, para cada um dos seus Programas de Gestão

Ambiental na Área do Contrato, apresentar em duplicado ao ministério responsável pela tutela

do ambiente um relatório de gestão ambiental em conformidade com o Regulamento
Ambiental para a Actividade Mineira, a cobrir cada um dos itens listados na Cláusula 24.4.2,
indicando a sua situação actual. Tal relatório deverá ser detalhado o suficiente que permita ao

ministério determinar se o programa está a ser implementado com sucesso.

24.6 Concessionário Mineiro deverá implementar e cumprir o Programa de Gestão

Ambiental. Não obstante o disposto na Cláusula 24.1, o Concessionário Mineiro deverá

cumprir com e implementar os Programas de Gestão Ambiental aprovados pelo Governo para

a Área de Concessão Mineira do Concessionário Mineiro dentro da Área do Contrato.

24.7 Recuperação optimizada de Produtos Mineiros. O Concessionário Mineiro compromete-

se a que qualquer mineração, processamento ou tratamento de Minério pelo Concessionário
Minciro serão conduzidos de acordo com as práticas internacionais geralmente aceites como
costumes, e de acordo com tais práticas o Concessionário Mineiro compromete-se a envidar
todos os esforços razoáveis para optimizar a recuperação de Minério de reservas provadas e
recuperação metalúrgica de Produto Mineiro do Minério desde que tal seja seguro, económica
e tecnicamente viável. O Concessionário Mineiro poderá utilizar novos métodos e tratamentos

quando tais métodos e tratamentos melhorem a recuperação do Produto Mineiro.

CLÁUSULA 25 - CONFIDENCIALIDADE

25.1 Contrato não confidencial. O presente Contrato não é confidencial e uma cópia do
mesmo deverá estar disponível na sede do MIREM para consulta pelo público em geral

f

Ato

durante as horas normais de expediente.
planos e programas apresentados pelo Concessionário Mineiro deverá, excepto se de outra
forma estabelecido na Cláusula 24.4.1, ser feita de acordo com o Regulamento Ambiental para
a Actividade Mineira. A taxa pela realização de tais estudos, planos e programas apresentados

pelo Concessionário Mineiro será por este suportado.

243 O Concessionário Mineito deverá obter autorizações ambientais antes do
Desenvolvimento e Exploração Mineira. O Concessionário Mineiro não deverá iniciar nenhum

trabalho de Desenvolvimento ou Exploração Mineira em nenhuma Área de Concessão Mineira
dentro da Área do Contrato até que, nos termos do Regulamento Ambiental para a Actividade
Mineira tenha obtido aprovação de um Programa de Gestão Ambiental e a licença ambiental

tenha sido emitida. São necessários, um Programa de Gestão Ambiental e uma licença

ambiental para cada Concessão Mineira dentro da Área do Contrato.

24.31 Estudo de Impacto Ambiental. Um Estudo de Impacto Ambiental preparado pelo
Concessionário Mineiro deverá ser baseado nos trabalhos de avaliação e determinação da linha

de base ambiental, deverá conformar-se com os requisitos estabelecidos no Regulamento
Ambiental para a Actividade Mineira, e deverá conter o tipo de informações e análise que

reflictam os melhores práticas internacionais mineiras para este tipo de estudos.

24.32, Programa de Gestão Ambiental. O Programa de Gestão Ambiental preparado pelo

Concessionário Mineiro deverá conformar-se com o Regulamento Ambiental para a Actividade

Mineira, deverá conter o tipo de informação c análise que reflictam as melhores práticas

mineiras internacionais para tal plano, e deverá pelo menos incluir o seguinte:

(a) Número da Concessão Mineira;

(b) Descrição do projecto;

(c) Identificação dos prováveis principais impactos ambientais biofísicos, incluindo mas não
limitado a impactos de poluição;

(d) Identificação dos prováveis maiores impactos sociais, culturais e económicos;

(e) Uma abordagem dos impactos ambientais residuais e não mitigáveis;

(£ Os objectivos genéricos relativos a cada impacto ambiental biofísico significativo;

(g) Os objectivos detalhados relativos a cada impacto ambiental biofísico de forma a minimizar

ou mitigar tal impacto;
| , -
(h) Os objectivos genéricos relativos a cada principal impacto negativo social, cultural e

()

o)

económico;
Os objectivos detalhados relativos a cada impacto ambiental negativo social, cultural e
económico de forma a minimizar ou mitigar tal impacto;

Os meios para alcançar os objectivos ambientais;

(x) O efeito previsto /esperado de cada actividade de mitigação;

(0)

(mm)

Cronogramas de implementação;

Orçamento previsto e seu cronograma para atingir os objectivos ambientais;

(n) A categoria ao nível da administração ou dos trabalhadores do Concessionário Mineiro

responsável pela implementação da mitigação ambiental;

(o) Um esquema continuado de reabilitação da Área da Concessão Mineira;

(p) O custo estimado dos trabalhos correntes de reabilitação numa base anual;

(q) O esquema para a reabilitação definitiva da Área da Concessão Mineira;

(1)

O custo estimado do esquema de reabilitação definitiva;

(s) O custo do esquema de reabilitação definitiva em cada ano dos primeiros 5 (cinco) anos da

Concessão Mineita, assumindo que se a Mineração cessasse em tal ano, a reabilitação
definitiva seria realizada nesse ano;

O tipo de instrumento de garantia financeira ou meios que o Concessionário Mineiro
oferece de forma que os custos totais de reabilitação em cada ano, tal como descrito acima,
estarão disponíveis, desde o início do Ano Civil no qual o Concessionário Mineiro emite a
Notificação sobre a Produção Comercial, no caso do Concessionário Mineiro não ter, por
qualquer motivo, o dinheiro necessário para completar o trabalho de reabilitação (tais como
contas fiduciárias em numerário, certificados de depósito, cartas de crédito irrevogáveis,
garantias de execução, seguros, fundos restritos (trust fund) em numerário ou activos,
garantias de terceiros em que o fiador tenha bens superiores a US$ 10 milhões, ou métodos

similares acordados com o ministério responsável pela tutela do ambiente e que não sejam

meras provisões contabilísticas);

(u) A categoria do agente ou trabalhador do Concessionário Mineiro responsável pela

implementação das actividades de reabilitação;

(v) O programa de fiscalização ambiental, as metodologias a serem utilizadas para fiscalização

de potenciais impactos negativos, a eficácia da mitigação e as fontes de financiamento para

fiscalização;
ou a totalidade da Área do Contrato deverá estar de acordo com este Contrato e com a Lei de

Minas, e se nenhum período estiver especificado, o período de confidencialidade terminará no

prazo de 5 (cinco) anos a contar da data da sua apresentação.

25.5 Quando é necessário consentimento escrito para divulgar informação confidencial. A

divulgação de Relatórios, planos, Dados Minerais e informação confidencial apenas deverá ser

efectuada por uma das Partes com o consentimento prévio por escrito da outra Parte (o qual
não deverá ser irrazoavelmente negado). Contudo, adicionalmente às excepções previstas na

Lei de Minas, será permitida a seguinte divulgação:

(a) a um funcionário de uma Parte, às Associadas, ao Operador Mineiro e aos
Subcontratados para efeitos de execução das Operações Mineiras;

(b) pelo Concessionário Mineiro a qualquer sócio relativamente a qualquer divulgação
legalmente necessária decorrente da relação do sócio com o Concessionário Mineiro na
qualidade de sócio;

(c) pelo Concessionário Mineiro a qualquer potencial novo investidor nas Operações
Mineiras ou comprador, directo ou indirecto, de uma participação social no
Concessionário Mineiro;

(d) a qualquer banco, bolsa de valores ou outra instituição financeira reconhecida para efeitos
de obtenção de empréstimos ou outras facilidades financeiras para as Operações Mineiras
ou a qualquer cessionário da totalidade ou parte de qualquer empréstimo ou facilidade
financeira, hedging ou seguro prestadas para as Operações Mineiras por qualquer banco
ou outra instituição financeira reconhecida;

(e) por qualquer das Partes a qualquer contabilista, auditor, advogado ou outro consultor
financeiro ou jurídico contratado pela Parte em relação com as Operações Mineiras;

(a) pelo Concessionário Mineiro e suas Associadas, incluindo qualquer sócio do
Concessionário Mineiro ou Associada conforme necessário de acordo com as regras de
qualquer bolsa de valores reconhecida de que o Concessionário Mineiro, suas Associadas
ou sócios sejam membros;

(b) pelo MIREM a qualquer agência do Governo ou qualquer Pessoa que seja consultor do
MIREM ou do Governo;
(c) pelo Concessionário Mineiro ou suas Associadas a qualquer agência do Governo do local
do seu domicílio ou registo para conduzir negócios conforme seja necessário pelas leis
em vigor em tal país;

(d) se e quando necessário em conexão com qualquer processo judicial, de conciliação ou de
arbitragem; ou

(e) se a informação entrar no domínio público sem que tal seja resultado de uma quebra da

confidencialidade.

25.6 O receptor deverá manter a informação confidencial como tal. Qualquer informação

confidencial divulgada nos termos da Cláusula 25.5 deverá ser divulgada em termos que
assegurem que tal informação é tratada e mantida como confidencial pelo seu receptor. As

Partes tomarão as medidas apropriadas para assegurar que os seus respectivos agentes e

funcionários e os agentes e funcionários das suas Associadas e sócios e os seus consultores
técnicos e profissionais não divulguem informação que é confidencial de acordo com os

termos desta Cláusula e não fazem uso incorrecto de tal informação para benefício próprio,

dos seus empregados ou de qualquer terceiro.

25.7 Tratamento de tecnologia patenteada ou informação. Toda a tecnologia patenteada ou

informação sujeita a licença e pagamento de royalties ou outras taxas e que é utilizada nas
Operações Mineiras não deverá ser divulgada a qualquer Terceiro excepto na medida em que

tal esteja previsto nos respectivos contratos de licença.

CLÁUSULA 26 - FORÇA MAIOR
26.1 Significado de Força Maior. "Força Maior" significa qualquer evento, causa ou

circunstância ou qualquer combinação de eventos, causas ou circunstâncias fora do controlo da
Parte que se queixa de estar a ser afectada por tal evento, causa ou circunstância, que não foi

pos si provocado e que não foi possível com esforços razoáveis evitar ou superar e, inclui, sem

limitar, o seguinte:

(a) guerra (declarada ou não), acto de terrorismo, revoluções, desordem pública, desordem ou
violência política ou militar, rebelião, insurreições, motins, distúrbios civis, bloqueamentos,

sabotagem, embargos ou golpe de Estado, / e

a
25.2 Relatórios, plan: informação são confidenciais. Todos os Relatórios, planos e
informação obtida, preparada ou apresentada pelo ou para o Concessionário Mineiro nos
termos deste Contrato ou de um Título Mineiro que compreenda parte ou a totalidade da Área
do Contrató serão tratados como informação confidencial, excepto se especificado que não é
confidencial por este Contrato, pela Lei de Minas ou pela Lei Aplicável. Qualquer informação
confidencial fornecida pelo Concessionário Mineiro nos termos deste Contrato ou da Lei
Aplicável deverá ser tratada como tal pelo MIREM e pelo Governo. As Partes podem, por

acordo mútuo por escrito, decidir que qualquer outra informação não é confidencial.

25.3 Questões não confidenciais. Sujeito ao disposto na Cláusula 25.2 e sem prejuízo do
disposto na Cláusula 25.2, as Partes acordam que as seguintes matérias não deverão ser

classificadas como confidenciais:

(a) Quantidades anuais de Minério produzido de qualquer Concessão Mineira dentro da Área
do Contrato;

(b) Emprego, incluindo os programas de formação do Concessionário Mineiro;

(c) ISP e quaisquer outros montantes de pagamentos de impostos de qualquer Concessão
Mineira na Área do Contrato, salvo os termos particulares de cálculo do montante de tais
pagamentos, os quais são confidenciais;

(d) Informação relacionada com o número e frequência de acidentes relacionados com
qualquer das Operações Mineiras na Área do Contrato;

(e) Pagamento de qualquer montante ou prestação de qualquer serviço no âmbito de um
Acordo de Desenvolvimento da Comunidade;

(£) Informação relacionada com áreas abandonadas;

(g) Estudos de Impacto Ambiental, Planos de Gestão Ambiental, Programas de Gestão
Ambiental, Relatórios anuais de gestão ambiental;

(h) Informação em posse do Governo antes da recepção do Concessionário Mineiro que tenha
sido legitimamente divulgada por qualquer Pessoa sem qualquer obrigação de
confidencialidade para com o Concessionário Mineiro.

25.4 Prazo de confidencialidade. O período de confidencialidade de quaisquer Relatórios,

planos, Dados Minerais ou informação confidencial obtida, preparada ou apresentada pelo

Concessionário Mineiro nos termos deste Contrato ou de um Título Mineiro que integrs parte
(b) acções laborais, greves, Jockonts e quaisquer outros conflitos laborais, sem que seja
necessário que a parte afectada seja Parte no presente Contrato ou possa influenciar ou
dirimir a resolução de tal conflito laboral;

(c) quaisquer conflitos com Pessoas que reclamem estar a ser significativamente afectadas pelas
Operações Mineiras, tais como, sem limitar, outros titulares de Títulos Mineiros ou pedidos
de Títulos Mineiros, membros da comunidade local, unidades governamentais a nível
central, provincial e local, Utentes da Terra e outras comunidades;

(d) falta de acesso pelo Concessionário Mineiro à linha dos caminhos-de-ferro de Sena ou
outra linha férrea e/ou ao terminal do Porto da Beira ou outro porto ou outro método de
transporte e exportação do Produto Mineiro em termos satisfatórios ao Concessionário
Mineiro;

(e) epidemias, terramotos, tempestades, inundações, erupções vulcânicas, maremotos ou
outros desastres naturais e condições climatéricas adversas ou severas, explosões, incêndios,
falha ou atraso de transporte;

(£) qualquer falta por parte do Govemo em deferir ou indeferir qualquer aprovação,
permissão, licença ou consentimento necessário e para a qual o Concessionário Mineiro
tenha devidamente apresentado todos os requisitos aplicáveis;

(g) expropriações, requisições governamentais ou nacionalizações;

(h) qualquer Acto da Natureza;

(i) sabotagem e actos de danificação maliciosos;

() indisponibilidade, falha ou suspensão no fornecimento de energia eléctrica ou de água
durante 7 (sete) dias cumulativos em qualquer período de 52 (cinquenta e duas) semanas;

(k) falha ou avaria no equipamento que não possa ser prevenida pelas práticas de engenharia,
manutenção e operação prudentes;

(1) atrasos na entrega por um fornecedor devido a eventos de Força Maior;

(m) | condições geológicas adversas;

sendo que, o Governo não terá direito a invocar Força Maior com fundamento em qualquer

dos eventos descritos nas alíneas (c), (d), (P), (8), (5) e (1) acima.

26.2 Efeitos da Força Maior sobre as obrigações. O não cumprimento ou atraso na execução

por uma Parte de qualquer obrigação nos termos deste Contrato ou da Lei de Minas, de
qualquer obrigação decorrente de uma Licença de Prospecção e Pesquisa ou Concessão
Mineira dentro da Área do Contrato, não deverá ser considerado como incumprimento do
presente Contrato e deverá ser justificado se e na medida em que tal incumprimento ou atraso
é causado por Força Maior ou a execução por essa Parte das suas obrigações no âmbito do

presente Contrato é material e adversamente afectada por tal evento de Força Maior.

26.3 Prorrogação do prazo do Contrato. Todos os períodos de interrupção devida à ocorrência

ou impacto de casos de Força Maior deverão ser adicionados ao prazo total de duração do

Contrato para seu cálculo e para execução das obrigações no âmbito do presente Contrato.

26.4 Notificação de Força Maior. A Parte que reclame a suspensão das suas obrigações no

âmbito do presente Contrato devido a um caso de Força Maior deverá:

(a) prontamente notificar a outra Parte do evento de Força Maior, se possível no prazo de
quarenta e oito (48) horas (mas em nenhuma circunstância num prazo superior a 7 (sete)
Dias de Calendário a contar da data do evento de Força Maior) pelo método mais
expedito disponível, seguido de confirmação por escrito;

(b) tomar todas as acções razoáveis e legítimas para remover a causa da Força Maior; e

(c) após remoção ou término do evento de Força Maior, prontamente Notificar a outra Parte
e tomar todas as medidas necessárias para reassumir as suas obrigações no âmbito do

presente Contrato o mais rapidamente possível após a remoção ou termo do evento de

Força Maior.

26.5 As Partes devem reunir-se para rever a situação. Quando um evento de Força Maior ou o

seu efeito se prolongue por mais de 15 (quinze) Dias de Calendário, as Partes devem reunir-se
o mais rapidamente possível para rever a situação e acordar nas medidas a serem tomadas para

a remoção da causa do evento de Força Maior e reassumit a execução das suas obrigações de

acordo com o previsto no presente Contrato.

26.6 Nenhuma obrigação para resolver conflitos com Terceiros. Nenhuma Parte será obrigada

a resolver qualquer conflito com Terceiros, excepto em circunstâncias que considere aceitáveis
ou devido a decisão final de qualquer agência arbitral, judicial ou regulatória que tenham

jurisdição para resolver o conflito.
Cessão não cumpra será nula e de nenhum efeito. Qualquer cessão que não cumpra o

disposto nesta Cláusula 27 será nula e de nenhum efeito.

27.5 Prazo para isão de aprovação. o Ministra deverá apreciar qualquer pedido do
Concessionário Mineiro para aprovação de qualquer cessão proposta dentro de um prazo de
90 (noventa) Dias de Calendário a contar da data de recepção do pedido escrito do

Concessionário Mineiro juntamente com a documentação relativa aos requisitos estabelecidos

na Cláusula 27.3, (a) a (e).

27.6 Recusa de aprovação pode ser submetida a arbitragem. Se o Ministra indeferir o pedido

nos termos da Cláusula 27.2, o Concessionário Mineiro pode submeter a matéria em conflito à

arbitragem nos termos da Cláusula 29.

27.1 Cessão de interesses de controlo em acções do concessionário mineiro. Qualquer
alienação directa ou indirecta total ou parcial dos direitos de voto do Concessionário Mineiro,
por venda, acordo de voto ou por outra forma será considerada como cessão e requer o
consentimento do Ministro excepto qualquer alienação directa ou indirecta, total ou parcial dos
direitos de voto do Concessionário Mineiro (i) que seja feita através da venda de participações
detidas no Concessionário Mineiro ou numa Associada do Concessionário Mineiro em
qualquer bolsa de valores, ou (ii) que não implique uma mudança no controlo do
Concessionário Mineiro ou, que seja feita através de uma venda total ou parcial dos direitos de
voto em uma entidade cujos interesses directos ou indirectos no Concessionário Mineiro
representem (50%) cinquenta por cento ou menos no valor dos activos totais dessa entidade,
sendo que qualquer alteração na participação social não deverá afectar nenhum dos direitos ou

obrigações do Concessionário Mineiro no âmbito do presente Contrato e da lei aplicável.

27.8 Subcontratação não carece de aprovação. O disposto nas Cláusulas anteriores não deverá

impedir o Concessionário Mineiro de subcontratar a totalidade ou parte das Operações

Mineitas a um Operador Mineiro ou outro Subcontratado. A subcontratação da totalidade ou

parte das Operações Mineiras a um Operador Mineiro ou outro Subcontratado não carece de

Me
A

aprovação prévia pela Ministra.
27.9 Cessão de Título Mineiro. O Concessionário Mineiro pode solicitar a cessão de qualquer
Concessão Mineira que compreenda a totalidade ou parte da Área do Contrato mediante

pedido ao MIREM de acordo com a Lei de Minas.

CLÁUSULA 28 - TÉRMINO

28.1 Quando o Contrato deve terminar. Sujeito às demais disposições desta Cláusula 28, o
presente Contrato deverá terminar com o abandono ou renúncia pelo Concessionário Mineiro
da totalidade da Área do Contrato ou caducidade, renúncia ou revogação de todas Concessões

Mineiras de acordo com as disposições da Lei de Minas.

28.2 Revogação da Concessão Mineira. Adicionalmente a quaisquer fundamentos de

revogação das Concessões Mineiras estabelecidas na Lei de Minas, o Ministra pode, de acordo
com os procedimentos de revogação estabelecidos na Lei de Minas, revogar qualquer
Concessão Mineira detida pelo Concessionário Mineiro que cubra a totalidade ou parte da Área
do Contrato por qualquer um dos fundamentos estabelecidos na Cláusula 28.4.

28.3 Mini ode resolver Contrat:
Incumprimento. o Ministra pode, mediante Notificação ao Concessionário Mineiro e de
acordo com esta Cláusula 28, resolver este Contrato se o Concessionário Mineiro estiver em

Situação de Incumprimento ou por qualquer um dos motivos estabelecidos na Cláusula 28.4.

283.1 Oportunidade para sanar Incumprimento. “Em Situação de Incumprimento” significa:

(a) O Concessionário Mineiro cometeu um incumprimento; e

(b) O MIREM notificou o Concessionário Mineiro para sanar o Incumprimento; e

(c) O Concessionário Mineiro não sanou o Incumprimento no prazo de 90 (noventa) Dias de
Calendário após recepção de tal Notificação para sanar o Incumprimento ou, conforme
possa estar razoavelmente especificado na Notificação, não tomou as medidas necessárias
para sanar o Incumprimento ou, que o Incumprimento não é passível de ser sanado, ou
não tenha pago as compensações justas e equitativas acordadas entre o MIREM e o

Concessionário Mineiro.

28.3.2 Prazo para sanar Incumprimento pode ser prorrogado. O prazo de 90 (noventa) Dias

de Calendário para sanar o Incumprimento pode ser prorrogado pela Ministra quando o

TA
271 Concessionário Mineiro tem direito de ceder a sua posição contratual. Sujeito ao disposto

nesta Cláusula e na Lei de Minas, o Concessionário Mineiro poderá ceder os seus direitos e
obrigações no âmbito do presente Contrato ou uma percentagem indivisa dos mesmos.

27.2 Aprovação da cessão não deverá ser irrazoavelmente indeferida. Salvo conforme disposto
na Cláusula 27.7, a cessão pelo Concessionário Mineiro da totalidade ou parte dos seus direitos
e obrigações no âmbito deste Contrato estará sujeita ao consentimento prévio por escrito do

Ministra, o qual não deverá indeferir irrazoavelmente.

cumprimentc igatório antes da cessão. As seguintes condições devem

estar satisfeitas para que o Ministra possa aprovar qualquer pedido efectuado pelo

Concessionário Mineiro para ceder a totalidade ou parte dos seus interesses, direitos e

obrigações:

(a) O Concessionário Mineiro não está em incumprimento em relação às suas obrigações ao
abrigo da Lei de Minas;

(b) O cessionário compromete-se a vincular-se aos termos e condições do presente Contrato e
o instrumento de cessão estabelece legitimamente tal compromisso;

(c) O cessionário demonstrou acesso aos requisitos financeiros e recursos técnicos e
experiência para executar as Operações Mineiras;

(d) Uma cópia do instrumento de cessão e quaisquer acordos de operação ou outros foram
apresentados ao MIREM; e

(e) O instrumento de cessão ter sido devidamente outorgado, estabelecendo, entre outros, que
o cessionário assume todas as obrigações pertinentes do Concessionário Mineiro, sendo

que o indeferimento do pedido de cessão deverá resultar em revogação automática de tal

instrumento.
Concessionário mineiro, de forma diligente e de boa-fé, esteja a tomar as medidas necessárias
para sanar o Incumprimento e mediante pedido devidamente apresentado por este a solicitar
um período de tempo adicional que seja razoável e necessário para sanar o Incumprimento. o
Ministra deverá conceder tal prorrogação pelo período de tempo adicional que seja razoável e

necessário para sanar o Incumprimento.

28.3.3 Sanação pode incluir pagamento de multas e penalidades. A sanação de um

Incumprimento poderá incluir o pagamento de qualquer multa ou outra penalidade que possa

ser devida nos termos da Lei Aplicável.

28.4 Fundamentos de resolução. O presente Contrato pode ser resolvido, ou qualquer

Concessão Mineira detida pelo Concessionário Mineiro na Área do Contrato ser revogada, se:

(a) for emitida qualquer ordem ou decisão judicial por tribunal de jurisdição competente para
dissolver o Concessionário Mineiro, excepto se a dissolução for para efeitos de fusão ou
reconstrução e o MIREM tiver sido notificado de tal fusão ou reconstrução; ou

(b) tiver sido apresentada uma declaração de falência ou outra reestruturação contra o
Concessionário Mineiro ou tiver sido celebrado qualquer acordo ou concordata dos seus
credores; ou

(c) o Concessionário Mineiro, no caso de ser uma pessoa colectiva, se tiver transformado ou
dissolvido, excepto se a Ministra tiver aprovado a transformação ou, no caso de
dissolução, seja para efeitos de fusão ou reconstrução e o consentimento prévio da
Ministra tenha sido obtido; ou

(d) o Concessionário Mineiro não cumpre a sentença final emitida como resultado de um
processo arbitral ou outra determinação por um Perito Independente, nos termos da
Cláusula 29; e

(e) O Concessionário Mineiro não tenha cumprido a obrigação de manter a Produção

Comercial em todas as suas Concessões Mineiras na Área do Contrato conforme

estabelecido na Cláusula 9.4.3.

28.5 Período de pré-aviso. o Ministra não deverá, nos termos da Cláusula 28.3, resolver o

presente Contrato com fundamento em algum dos motivos acima especificados excepto se:

4
(a) tiver apresentado ao Concessionário Mineiro um pré-aviso com uma antecedência de pelo
menos 90 (noventa) Dias de Calendário, com a sua intenção de resolver o Contrato, e
fundamentando os motivos da sua intenção; e

(b) durante os 90 (noventa) dias do período de pré-aviso especificado na Cláusula 28.3.1, o
durante o período de prorrogação concedido, o Concessionário Mineiro não conseguiu

sanar o Incumprimento ou remover os fundamentos para a resolução.

28.6 Prazo limite para submeter resolução a resolução de conflitos. No caso do

Concessionário Mineiro não concordar com:

(a) qualquer fundamento sobre Incumprimento ou qualquer Notificação de resolução do
presente Contrato, ou

(b) qualquer fundamento para revogação ou qualquer notificação de revogação de Concessão
Mineira detida pelo Concessionário Mineiro que cubra a totalidade ou parte da Área do
Contrato,

(c) qualquer submissão da matéria pelo Concessionário Mineiro nos termos da Cláusula 29 a
arbitragem ou para determinação por Perito Independente será feita no prazo de 60
(sessenta) Dias de Calendário após recepção da respectiva Notificação. Em caso de alegado
Incumprimento, durante o período da arbitragem ou decisão pelo Perito Independente, o
período dos 90 (noventa) dias para remediar o Incumprimento, nos termos da Cláusula
28.3.1 deve ser suspenso até que seja dado a conhecer o resultado da arbitragem, ou a

decisão tenha sido tomada pelo Perito Independente, conforme seja o caso.

28.7 A Ministra pode permitir outras Pessoas do Concessionário Mineiro a prosseguir. Em

qualquer um dos eventos referidos nas Cláusulas 28.3 ou 28.4 e se o Concessionário Mineiro
for composto por mais do que uma pessoa, o presente Contrato pode ser resolvido apenas
relativamente à pessoa que está em situação de Incumprimento, se o evento que originou a
resolução apenas se aplica a tal pessoa e desde que as outras pessoas que constituem o
Concessionário Mineiro demonstrem à Ministra a sua capacidade financeira e recursos técnicos

para executar o presente Contrato de forma adequada e apropriada.

28.8 Obrigações após resolução. Após resolução do presente Contrato, o Concessionário

Mineiro não terá quaisquer direitos ou obrigações relativamente à Área do Contrato excepto

+

j
(b) Pagou todos os impostos, taxas e outras obrigações financeiras devidas ao Estado por
qualquer Concessão Mineira detida ou anteriormente detida pelo Concessionário Mineiro
na Área do Contrato;

(c) Cumpriu todas as obrigações a serem preenchidas por si no âmbito de um Acordo de
Desenvolvimento da Comunidade que explicitamente devem ser preenchidas nos termos
de tal acordo antes que o presente Contrato possa ser resolvido; e

(d) Tenha satisfeito todas as suas outras obrigações financeiras, ambientais e legais decorrentes

do presente Contrato.

Após verificação pelo MIREM de que estes requisitos se encontram satisfeitos, a qual deverá
estar concluída no prazo de 60 (sessenta) Dias de Calendário após recepção da Notificação, a
renúncia do Concessionário Mineiro deve ser aprovada pela Ministra. Este Contrato considera-

se então resolvido e o Concessionário Mineiro isento das suas obrigações aqui constantes.

CLÁUSULA 29 - RESOLUÇÃO DE DISPUTAS

29.1 Para efeitos da presente Cláusula existem três Partes, o Governo, Concessionário

Mineiro e a Empresa Moçambicana de Exploração Mineira - EMEM, SA.

29.2 Os litígios serão resolvidos, se possível, por negociação entre as Partes. A Notificação
da existência de um litígio será efectuada por uma Parte à outra de acordo com o
disposto na Cláusula 32. Caso não seja alcançado acordo no prazo de 30 (trinta) dias
após a data em que uma Parte notifique a outra da existência de um litígio, ou noutro
prazo mais extenso que esteja expressamente previsto noutras Cláusulas deste
Contrato, qualquer Parte terá direito a ver esse litígio dirimido por arbitragem ou por
um Perito Independente conforme previsto nesta Cláusula 29. A arbitragem e a
determinação por Perito Independente, conforme atrás referido, constituirão os únicos
métodos de decisão de um litígio ao abrigo deste Contrato.

Sujeito às disposições desta Cláusula 29 e salvo para a questão submetida a um Perito

RS)
Ro)
oo

Independente conforme o disposto na Cláusula 29.6, as Partes submeterão qualquer
disputa emergente deste Contrato que não possa ser resolvida por via negocial nos

termos da Cláusula 29.2, a arbitragem nos termos a seguir descritos:
(a) entrar na Área do Contrato para proceder à remoção, destruição ou outra disposição de
quaisquer bens de acordo com a Lei de Minas e do presente Contrato, e (b) relativamente a
qualquer responsabilidade que tenha tido origem antes da resolução ou quaisquer outras
obrigações continuadas, quer em respeito ao Estado, a qualquer Terceiro ou de outra forma

decorrente dos termos do presente Contrato.

28.9 Efeitos da resolução contratual na Concessão Mineira. A resolução deste Contrato não

deverá afectar os direitos e obrigações do Concessionário Mineiro decorrentes de qualquer

Concessão Mineira detidas pelo Concessionário Mineiro na Área do Contrato.

28.10 Contrato e Títulos Mineiros mantêm-se em vigor durante período de arbitragem.

Qualquer conflito sobre a existência de motivos para revogação da Concessão Mineira dentro
da Área do Contrato, podem ser submetidas a arbitragem vinculativa por qualquer das Partes,
nos termos da Cláusula 29. No caso de tal conflito, o presente Contrato e quaisquer

Concessões Mineiras mantêm-se em vigor até decisão final sobre o conflito por meio de

arbitragem ou acordo mútuo.

28.11 Renúncia. A qualquer momento durante o prazo do presente Contrato, após ter
efectuado as “Diligências Razoáveis”, tal como abaixo definido, nas suas Operações de
Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras e Operações de Processamento
no âmbito do presente Contrato, se na opinião do Concessionário Mineiro, a continuação das
Operações de Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras ou Operações de

Processamento já não são desejáveis, o Concessionário Mineiro pode, mediante Notificação ao

Governo, solicitar a sua saída.

Para efeitos do disposto na Cláusula 28.11, Diligências Razoáveis significa que o

Concessionário Mineiro:

(a) Para qualquer renúncia que ocorra antes da revogação ou caducidade da totalidade das
suas Concessões Mineiras dentro da Área do Contrato, se existirem, tiver cumprido as suas
obrigações nos termos da Lei Aplicável para reabilitar e repor a Área da Concessão

Mineira dentro da Área do Contrato e apresentado todos os Relatórios necessários nos

termos da Lei de Minas para as referidas licenças;
a) A disputa será submetida ao Centro Internacional para a Resolução de Disputas
sobre Investimentos (International Centre for Settlement of Investment Disputes -
ICSID ou “Centro”) para resolução arbitral de acordo com a Convenção para a
Resolução de Conflitos relativos a Investimentos entre Estados e Nacionais de
outros Estados (a “Convenção”) de acordo com as regras de arbitragem da mesma
em vigor na Data Efectiva. É por este meio estipulado que a transacção a que este
Contrato se refere é um investimento. As Partes concordam que o Concessionário

Mineiro será considerado como nacional das Maurícias para os efeitos do ICSID; ,

b) O local da arbitragem será Genebra, Suíça, e a lei substantiva da arbitragem será a lei
moçambicana. A arbitragem será conduzida na língua inglesa com tradução em
simultâneo. Se por qualquer razão um tribunal arbitral do ICSID não aprovar
Genebra como lugar da arbitragem, o local da arbitragem daquele caso será o
Tribunal Permanente de Arbitragem em Haia. Sem prejuízo da Cláusula 35, a versão
inglesa deste Contrato assinada pelas Partes será usada como a tradução oficial na
instância arbitral;

c) Sea disputa não for entre uma ou mais Partes nacionais de um Estado Contratante,

“ deum lado, e o Governo, por outro lado, ou se por qualquer razão o ICSID recusar
a registar um pedido de arbitragem ou um tribunal arbitral constituído nos termos
das Regras de Arbitragem do ICSID determinar que a disputa não está dentro da
jurisdição do ICSID, a disputa será resolvida através da arbitragem nos termos das
Regras de Arbitragem da Comissão das Nações Unidas de Direito Comercial
Internacional - CNUDCI (United Nations Commission on International Trade Law
— UNCITRAL). No caso de as Regras de Arbitragem das UNCITRAL forem
aplicadas, a autoridade a apontar será o Tribunal Permanente de Arbitragem em
Haia;

d) Qualquer decisão de um árbitro ou árbitros será final e vinculará todas as Partes;

e) O painel arbitral será composto por três (3) árbitros designados conforme as Regras
do ICSID, contudo, mediante acordo mútuo de ambas as Partes, a arbitragem pode
ser conduzida por um árbitro único designado nos termos das Regras do ICSID. A
menos que ambas as Partes concordem que a disputa seja resolvida por um árbitro
único, a Parte demandante nomeará no pedido de arbitragem, e a Parte respondente

nomeará, por sua vez, dentro de 30 (trinta) dias do registo do pedido, um árbitro de
acordo com as Regras do ICSID. No prazo de 30 (trinta) dias da data em que
ambos os árbitros tenham aceite a sua nomeação, os árbitros assim designados
concordarão num terceiro árbitro que será o Presidente do tribunal arbitral. Se uma
das Partes não nomear um árbitro nos termos acima, ou se os árbitros nomeados
pelas Partes não concordem no terceiro árbitro dentro do prazo especificado acima,
então o ICSID nomeará conforme as Regras do ICSID. Se ambas as Partes
concordarem que a disputa seja resolvida por um árbitro único este será nomeado
por acordo entre as Partes sujeito a aceitação pelo árbitro nomeado; contanto que se
as Partes não cheguem a acordo para a nomeação do árbitro único, no prazo de
trinta (30) dias da data do registo do pedido, então o ICSID designará o árbitro
único de acordo com as Regras de ICSID;

£) Na medida do possível, as Partes deverão continuar a implementar os termos deste
Contrato, sem prejuízo do início dos procedimentos arbitrais e da pendência de uma
disputa;

g) Qualquer avaliação do valor económico pelo árbitro deve ser necessariamente
computada à data mais próxima possível à data do evento que originou a arbitragem
e deve ser tida em conta na determinação de qualquer decisão;

h) As disposições desta Cláusula 29 continuarão em vigor após o termo deste
Contrato, e

i) Nenhum Perito Independente ou árbitro do tribunal arbitral será da mesma

nacionalidade que qualquer das Partes.

Qualquer sentença ou decisão, incluindo uma sentença ou decisão interlocutória
proferida em processo de arbitragem conduzido nos termos desta Cláusula 29, será
vinculativa para as Partes, podendo o seu reconhecimento e execução ser promovido
em qualquer tribunal que tenha competência para o efeito. Cada Parte renuncia por
este meio, de forma irrevogável, a qualquer defesa fundada em imunidade de soberania
e renuncia a invocar imunidade:
a) Relativamente a processos para execução de qualquer das referidas sentenças
arbitrais ou decisões, incluindo, designadamente, imunidade relativa a citações

processuais e à jurisdição de qualquer tribunal; e
29.6 O Perito Independente decidirá qual o processo a adoptar na tomada de decisão,
incluindo se as Partes deverão apresentar requerimentos e alegações por escrito ou
oralmente, e as Partes deverão colaborar com o Perito Independente e disponibilizar
toda a documentação e informação que o Perito Independente possa solicitar. Toda a
correspondência, documentação e informação disponibilizada por uma Parte ao Perito
Independente deverá ser também enviada à outra Parte e quaisquer requerimentos orais
efectuados perante o Perito Independente deverão ser realizados na presença de todas
as Partes, e cada Parte terá o direito de resposta. O Perito Independente poderá obter
qualquer opinião técnica ou profissional independente que considere necessária. A
versão inglesa deste Contrato assinada pelas Partes deverá ser utilizada como tradução
oficial em qualquer decisão tomada pelo Perito Independente. Os honorários e
despesas de um Perito Independente nomeado pelas Partes nos termos da Cláusula

29.5 serão suportados em partes iguais pelas Partes.

As Partes comprometem-se por este meio a não exercer qualquer direito de intentar

9)
Re)
Re

uma acção judicial nos termos de qualquer jurisdição ou lei, visando a anulação de
qualquer sentença arbitral, interlocutória ou final, que haja sido proferida de acordo
com esta Cláusula 29 excepto que nada nesta Cláusula 29.7 será lido ou interpretado
como impondo qualquer limitação ou constrangimento no direito de qualquer das
Partes de solicitar a anulação de qualquer sentença arbitral, interlocutória ou final (a)
tomada por um tribunal arbitral do ICSID com base nos fundamentos e de acordo
com o procedimento previsto no artigo 52 da Convenção ou (b) tomada pelo tribunal
arbitral de acordo com as Regras de Arbitragem da UNCITRAL com base nos
fundamentos estabelecidos no artigo 52 da Convenção.

CLÁUSULA 30 - EXPROPRIAÇÃO
30.1 Proibição i i
na Cláusula 30.2:

jneiras. Sujeito ao disposto

(a) Nenhuma das Operações Mineiras do Concessionário Mineiro na Área do Contrato deverá

ser nacionalizada ou expropriada pelo Estado;
b) Relativamente a imunidade de execução de qualquer das referidas sentenças arbitrais

contra os bens de Moçambique detidos para fins comerciais.

Quaisquer questões em litígio de natureza técnica que não digam respeito à
interpretação da lei ou aplicação deste Contrato e que devam ser submetidas a um
Perito Independente nos termos do disposto neste Contrato, ou qualquer outra questão
de natureza substancialmente equivalente às descritas nas tais Cláusulas (ou qualquer
outra questão que as Partes possam de outra forma acordar em submeter ao Perito
Independente), deverão ser referidos para determinação de um Perito Independente,
uma vez suscitadas por uma das Partes, através de Notificação escrita para esse efeito
nos termos da Cláusula 33. Essa Notificação conterá uma exposição do litígio e todas
as informações relevantes com ele relacionadas. O Perito Independente será uma
pessoa independente e imparcial de reputação internacional com qualificações e
experiência nomeado por acordo mútuo das Partes. O Perito Independente designado
actuará na qualidade de perito e não na de árbitro ou mediador, sendo instruído no
sentido de resolver o litígio que lhe é submetido no prazo de 30 (trinta) dias após a sua
nomeação mas nunca num prazo superior a 60 (sessenta) dias após a sua nomeação.
Após a escolha do Perito Independente, a Parte que receber a referida Notificação de
submissão da questão apresentará a sua própria exposição contendo toda a informação
que considere relevante quanto à matéria em litígio. Qualquer avaliação do valor
económico pelo árbitro deve ser necessariamente computada à data mais próxima
possível à data do evento que originou a arbitragem e deve ser tida em conta na
determinação de qualquer decisão. A decisão do Perito Independente será final e
vinculativa, não sendo susceptível de qualquer recurso, salvo em caso de fraude,
corrupção ou manifesto incumprimento dos procedimentos aplicáveis deste Contrato.
Se as Partes não chegarem a acordo quanto à nomeação do Perito Independente no
prazo de 20 (vinte) dias após uma das Partes ter recebido uma Notificação de
submissão da questão nos termos desta Cláusula, o Perito Independente será
seleccionado pelo Centro de Especialistas da Câmara de Comércio Internacional (ICC

Centre for Expertise), sendo a pessoa assim seleccionada posteriormente nomeada pelas

Partes.

(b) Nenhuma Pessoa que detenha, total ou parcialmente, o capital social do Concessionário

Mineiro será compelida por lei a entregar o seu interesse no capital social a qualquer outra

pessoa.

30.2
Estado não deverá realizar qualquer acto de Expropriação em relação às Operações Mineiras
na Área do Contrato, excepto se tal Expropriação for (i) realizada por motivo de interesse
nacional, (ii) realizada numa base não discriminatória, (iii) realizada de acordo com a lei
internacional e a Lei Aplicável, incluindo o Tratado entre a República das Maurícias e a
República de Moçambique relativo à Promoção e Protecção Recíproca de Investimentos,
ratificado pela Resolução n.º 47/98, de 28 de Julho (o “Tratado Bilateral de Investimento”) e
(iv) acompanhada do pagamento de uma indemnização justa e adequada nos termos do
número seguinte. As partes acordam que O investimento efectuado pelo Concessionário
Mineiro no âmbito deste Contrato Mineiro é considerado um investimento para os efeitos do
artigo 2 do Tratado Bilateral de Investimento e o Concessionário Mineiro gozará das garantias
previstas no mesmo relativamente à expropriação, nacionalização e respectiva compensação e,
bem assim, de um tratamento não menos favorável ao concedido aos investimentos e

actividades associadas à investimentos de outras sociedades detidas ou controladas por

estrangeiros em Moçambique.

30.3 Indemnização no caso de Expropriação. Se o Estado expropriar ou nacionalizar qualquer

das Operações Mineiras do Concessionário Mineiro, o Estado acorda em pagar prontamente
ao Concessionário Mineiro uma indemnização efectiva e equitativa, em moeda livremente
convertível no exterior de Moçambique, baseada no valor de mercado das Operações

Mineiras, pelo seu valor global como Concessionário Mineiro em funcionamento.

30.4 Montante da indemnização. O valor de mercado de Operações Mineiras para efeitos de

indemnização no caso de expropriação ou nacionalização será o valor justo de mercado de
Operações Mineiras imediatamente antes de qualquer anúncio ou publicação da intenção do

Estado em expropriar as Operações Mineiras.
30.5 Resolução de conflitos sobre o valor de mercado. Se o Estado e o Concessionário Mineiro

não acordarem no valor de mercado de Operações Mineiras expropriadas ou nacionalizadas, as

Partes podem submeter tal matéria à arbitragem nos termos do disposto na Cláusula 29.

1 - LEI
311 Lei Aplicável. O presente Contrato, sujeito às Cláusulas 1.2 e 30, será regido e
interpretado em todos os seus aspectos e para todos os seus efeitos de acordo com a Lei

Aplicável, as regras do direito internacional e as melhores práticas da indústria.

31.2 Fórum. Sem prejuízo do disposto da Cláusula 29, o fórum aplicável para o presente

Contrato será Maputo, Moçambique.

CLÁUSULA 32 - DISPOSIÇÕES GERAIS

321 Acordo completo. Os termos do presente Contrato constituem o acordo completo entre
as Partes e sobrepõe-se a todas as comunicações, representações, contratos ou acordos
anteriores, escritos ou verbais, entre as Partes (ou suas Associadas ou antecessores em

interesses), relativamente à matéria do presente Contrato.

32.2 Efeitos de renúncia em outros termos e condições. Não se pode considerar que o

cumprimento de qualquer condição ou obrigação a ser cumprida no âmbito do presente
Contrato foi renunciado ou adiado excepto por instrumento por escrito assinado pela Parte a
quem se atribui tal renúncia ou adiamento. À renúncia por qualquer das Partes de qualquer
obrigação ou declaração de incumprimento dos termos e condições do presente Contrato a
serem cumpridas pela outra Parte não deverá ser interpretada como a renúncia a quaisquer
direitos, obrigação ou declaração de incumprimento subsequente dos mesmos ou outros

termos e condições a serem cumpridos pela outra Parte.

323 Contrato é vinculativo. Os termos, compromissos e condições do presente Contrato são

vinculativos e para benefício das Partes e, sujeito ao aqui estabelecido, seus respectivos

A

sucessores e cessionários.

32.4 Proibição de parceria. Terceiros beneficiários. Nem o presente Contrato nem a execução

pelas Partes das suas obrigações constitui uma parceria entre as Partes. Nenhuma das Partes
terá qualquer autoridade para vincular a outra, excepto se tal for expressamente conferido e
não estiver revogado à data da sua execução. O presente Contrato deverá ser interpretado
apenas em benefício das Partes e seus respectivos sucessores e cessionários, e não deverá ser

interpretado para criar direitos beneficiários de Terceiros a qualquer outra pessoa ou a qualquer

organização ou agência governamental.

32.5 Execução e entrega de documentos e instrumentos pelas Partes. A qualquer momento,

se e quando solicitado por uma Parte, a outra Parte deverá executar e entregar ou provocar a
execução e entregar todos os documentos e instrumentos, e deverá praticar ou assegurar a

prática de todas as acções que a Parte possa razoavelmente considerar necessário ou desejável

para dar efeito às disposições do presente Contrato.

32.6 Custos. Cada Parte deverá assumir os seus próprios custos legais e despesas relacionadas

com a preparação e, excepto se de outra forma previsto, com a implementação do presente

Contrato.

32.7 O Concessionári ineiro ass: r reclamações e indemniz:

Governo. Na medida exigida pela Lei Aplicável, o Concessionário Mineiro manterá o Estado
livre e a salvo de qualquer reclamação, bem como demandas e acções decorrentes de, acidentes
ou injúrias a pessoas e bens causadas pelas Operações Mineiras do Concessionário Mineiro e
indemnizará o Governo por quaisquer despesas ou custas justas em que incorra em relação

com qualquer defesa de tais reclamações, demandas e acções.

32.8 Efeito da ilegalidade. Se por qualquer motivo qualquer disposição deste Contrato for ou
se venha a tornar inválida, ilegal ou ineficaz, ou seja considerada por qualquer tribunal judicial
ou arbitral com jurisdição competente ou qualquer autoridade competente como inválida, ilegal
ou ineficaz, todas as outras condições e disposições deverão contudo manter-se em vigor e
com plena eficácia, desde que, as questões económicas, à excepção de matérias fiscais, e a

substância legal das transacções aqui contempladas não seja afectado por qualquer maneira

adversa à outra Parte. Após tal determinação de que qualquer termo ou pacto é inválido, ilegal
ou incapaz de ser executado, as Partes deverão negociar em boa-fé para modificar este
contrato de forma a repor o mais possível a sua intenção original de forma aceitável de forma a
que as transacções previstas neste acordo sejam cumpridas na medida possível. Na falta de
acordo entre o MIREM e o Concessionário Mineiro no prazo de 60 (sessenta) Dias de
Calendário após recepção pelo MIREM de Notificação escrita do Concessionário Mineiro (ou
qualquer outro período que possa ser acordado entre as Partes), cada Parte pode submeter a
questão a arbitragem para resolução, nos termos da Cláusula 29.

32.9 Cômputo de tempo. Os tempos referidos no presente Contrato são os tempos de
Maputo, Moçambique. Excepto se de outra forma estabelecido na Lei Aplicável ou neste

Contrato, o cômputo de qualquer período de tempo, o ano do acto, evento ou incumprimento,
ou o dia do acto, evento ou incumprimento, consoante o contexto, a partir do qual o período
de tempo iniciar a contagem deverá ser incluído. Um período de tempo, excepto se de outra

forma indicado, consiste de anos, anos civis ou dias de calendário, consoante o contexto.

32.10 Conversão de moeda. Na medida em que seja necessário para efeitos do presente
Contrato adoptar uma taxa de câmbios para conversão de uma moeda estrangeira para meticais
ou vice-versa, as Partes deverão usar a taxa de câmbios diária (média entre compra e venda)

estabelecida pelo Banco de Moçambique.

32.11 Alterações. O presente Contrato não poderá ser alterado ou modificado excepto por

acordo mútuo e por escrito das Partes.

CLÁUSULA 33 - NOTIFICAÇÕES

33.1 Forma das Notificações. Quaisquer notificações, declarações e outras comunicações dadas

ou feitas por uma das Partes à outra deverá, excepto se de outra forma especificado, ser dada
por escrito, em língua portuguesa, e entregue em mão ou enviada para o domicílio da outra
Parte no endereço indicado na presente Cláusula, por correio, correio electrónico ou fax com
- todas as taxas pagas, e no caso de correio electrónico ou fax deverá ser confirmada por carta

enviada por correio. Se a Parte efectivamente receber a Notificação, não será considerada
defesa o facto de que a Notificação não ter sido entregue ou recebida na forma estabelecida

nesta Cláusula.
33.2 Data da Notificação. Quaisquer notificações, declarações e comunicações consideram-se

entregues

(a) Se enviadas em mão — no dia útil da entregue em mão;

(b) Se enviadas por correio — no dia útil da confirmação da recepção;

(c) Se enviadas por fac-simile — com a recepção pelo remetente de um relatório de
transmissão emitido pela máquina de envio a mostrar que o número de fax relevante e o
resultado da transmissão estão confirmados ou resposta similar, desde que uma
confirmação física seja recebida pelo destinatário por correio no prazo de 14 (catorze) Dias
de Calendário a contar da data da transmissão;

(d) Se enviadas por correio electrónico com a recepção pelo remetente de um relatório de
transmissão emitido pela máquina de envio a mostrar a identificação do destinatário e
respectiva confirmação da recepção da mensagem, ou resposta similar, desde que uma
confirmação física seja recebida pelo destinatário por correio no prazo de 14 (catorze) Dias

de Calendário a contar da data da transmissão.

33.3 Domicílio para Notificações. As Notificações deverão ser enviadas a:

Se para o Governo, à excepção do Director Nacional de Minas, ou à Ministra.

Se para S. Exa. o Ministra dos Recursos Minerais
MINISTÉRIO DOS RECURSOS MINERAIS

Endereço: Av. Fernão Magalhães, Nº 34, 1º Andar;
C. P. 2904;

Telefone 21314843;

Fax: 21320618

Email:

Se para a Direcção Nacional de Minas
Director Nacional de Minas

Ministério dos Recursos Naturais
Endereço: Praça 25 de Junho nº 380 /
FAX nº 21 36 0198
Se para o Concessionário Mineiro

Endereço: Rua Frente da Libertação de Moçambique nº 324
FAX: 21 243550
E-mail: Ric.jose)bhrplc.com

334 O Concessionário Mineiro deve manter o local de trabalho. O Concessionário Mineiro

deverá a todo o momento manter domicílio em Moçambique para efeitos de recepção de

Notificações.

335 Alteração do domicílio de Notificação. As Partes podem a qualquer momento designar

um domicílio substituto para os efeitos aqui estabelecidos por meio de Notificação entregue à
outra Parte de até 5 (cinco) Dias de Calendário antes da data efectiva de tal substituição. A
falta de tal Notificação não desculpa a Parte das consequências da não recepção de qualquer

documento, Notificação ou comunicação.

CLÁUSULA 34 - ANTI-CORRUPÇÃO

341 O Governo e o Concessionário Mineiro acordam em cooperar na prevenção da

corrupção.

341.2 As Partes comprometem-se a adoptar acções disciplinares e medidas legais céleres no
que se refere às suas respectivas responsabilidades para impedir, investigar e apresentar queixa
contra qualquer pessoa objecto de corrupção ou de qualquer outra conduta abusiva

intencional, de acordo com a Lei Aplicável.

341.3 Nenhuma oferta, prenda, pagamento ou benefício, que seriam ou poderiam ser
interpretados como constituindo uma prática ilegal ou corrupta, deve ser aceite, directa ou
indirectamente, como estímulo ou recompensa pela celebração deste Contrato ou para fazer

qualquer acção ou tomar qualquer decisão em relação a este Contrato.
Assinado em representação do Governo da República de Moçambique

Esperança Laurinda Francisco Nhiuane Bias

r
Ss pn

inistra dos Recursos Minerais
Assinado em representação do Concessionário Mineiro
Director Executivo

Ricardo Ferrão J;
ANDA

Director

Royan Karstel

Assinado em representação da EMEM

Victo nuel Zakaria:

Presidénte do Conselho de Administração

Mário Fernandes Marques

Alministrador
341.4 O acima disposto aplicar-se-á igualmente ao Concessionário Mineiro, suas Associadas,
Operadores Mineiros e Subcontratados quando tal oferta, prenda, pagamento ou benefício
violar:

1. A Lei Aplicável; ou

2. As leis do país de constituição do Concessionário Mineiro ou da empresa-mãe do:

Concessionário Mineiro (ou do local principal onde exerce a sua actividade).

“Adicionalmente, as partes acordam que as leis do país de constituição do Concessionário
Mineiro ou da empresa-mãe do Concessionário Mineiro (ou do local principal onde exerce a
sua actividade), relativamente à corrupção, poderão ser aplicáveis, quando punam as práticas

corruptas, de forma mais gravosa.
CLÁUSULA 35 - LÍNGUA
35.1 Língua dos Relatórios, Notificações e documentos. Todos os Relatórios, Notificações e

outros documentos necessários ou que venham a ser necessários por este Contrato deverão ser

apresentados na língua portuguesa.

35.2 Prevalência da língua portuguesa. O presente contrato foi redigido nas línguas portuguesa

e inglesa, tendo sido elaborados 3 (três) exemplares originais de cada texto para assinatura pelo .
Governo e pelo Concessionário Mineiro. Um exemplar original assinado de cada texto será
conservado pelas Partes. Tanto o texto português como o inglês são vinculativos. Todavia, o

texto em português prevalecerá em caso de conflito.
EM FÉ DO QUE Partes as estipularam, celebraram o presente Contrato através dos seus

representantes autorizados no dia e ano abaixo detalhado.
Anexo À
ÁREA DO CONTRATO

Anexo B
TESTEMUNHAS

1. Nome: Assinatura:
Endereço:

2. Nome: Assinatura:
Endereço:

RESOLUÇÃO DO CONSELHO DE ADMINISTRAÇÃO DO CONCESSIONÁRIO
MINEIRO
